Exhibit 10.1 EXECUTION VERSION ASSET PURCHASE AGREEMENT BY AND BETWEEN MARSHALL R. YOUNG OIL CO., AS SELLER, AND QUICKSILVER RESOURCES INC., AS BUYER DATED MAY 11, 2010 TABLE OF CONTENTS Page ARTICLE I CERTAIN DEFINITIONS 1 Section 1.1 Certain Defined Terms 1 Section 1.2 References, Gender, Number 1 ARTICLE II SALE AND PURCHASE 1 ARTICLE III CONSIDERATION AND PAYMENT 2 Section 3.1 Consideration 2 Section 3.2 Payment 3 Section 3.3 Adjustment Period Cash Flow 3 Section 3.4 Post Closing Review 3 Section 3.5 Severance Tax Refund 4 ARTICLE IV REPRESENTATIONS AND WARRANTIES 5 Section 4.1 Representations and Warranties of Seller 5 Section 4.2 Representations and Warranties of Buyer 8 ARTICLE V TRANSFER REQUIREMENTS 9 Section 5.1 Transfer Requirements 9 Section 5.2 Certain Governmental Consents 10 ARTICLE VI COVENANTS OF SELLER AND BUYER 10 Section 6.1 General Conveyance 10 Section 6.2 Public Announcements 10 Section 6.3 Further Assurances 10 ARTICLE VII CLOSING 11 Section 7.1 Closing 11 Section 7.2 Seller’s Closing Obligations 11 Section 7.3 Buyer’s Closing Obligations 11 ARTICLE VIII EFFECT OF CLOSING 12 Section 8.1 Revenues 12 Section 8.2 Expenses 12 Section 8.3 Ad Valorem Taxes 12 Section 8.4 Payments and Obligations 12 Section 8.5 Survival 12 Section 8.6 Waiver of Representations and Warranties 12 ARTICLE IX ASSUMPTION AND INDEMNIFICATION 13 Section 9.1 Indemnification By Buyer 13 i TABLE OF CONTENTS (continued) Page Section 9.2 Indemnification By Seller 13 Section 9.3 Third Party Claims 14 Section 9.4 Direct Claims 14 ARTICLE X MISCELLANEOUS 14 Section 10.1 Counterparts 15 Section 10.2 Governing Law 15 Section 10.3 Entire Agreement 15 Section 10.4 Expenses 15 Section 10.5 Notices 15 Section 10.6 Successors and Assigns 16 Section 10.7 Headings 16 Section 10.8 Amendments and Waivers 16 Section 10.9 Appendix, Schedules and Exhibits 16 Section 10.10 Interpretation 16 Section 10.11 Agreement for the Parties’ Benefit Only 17 Section 10.12 Severability 18 Section 10.13 Limitation of Damages 18 ii EXHIBITS Exhibit 6.1 Conveyance Exhibit 6.3(A) Notice to BreitBurn Exhibit 6.3 (B) Transfer Agent Letter Exhibit7.2(b) Affidavit of Non-foreign Status Exhibit7.3(b) Assignment Separate from Certificate Exhibit 7.3(c) Partial Assignment of Registration Rights Agreement ExhibitA-1 Geographic Area ExhibitA-2 Property Schedule SCHEDULES Schedule 4.1(d) Seller’s Conflicts or Violations Schedule 4.1(e) Seller’s Consents Schedule 4.1(f) Transfer Requirements Schedule 4.1(i) Certain Contracts and Agreements Schedule 4.2(d) Buyer’s Conflicts or Violations Schedule 4.2(e) Buyer’s Consents Schedule I Permitted Overriding Royalty Interests APPENDIX Appendix A Definitions iii ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated May11, 2010, by and between Marshall R. Young Oil Co., a Delaware corporation (“Seller”), and Quicksilver Resources Inc., a Delaware corporation (“Buyer”).Seller and Buyer shall hereinafter be referred to collectively as the “Parties” and individually as a “Party”. WHEREAS, Seller owns certain oil and gas properties and related assets; and WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, such oil and gas properties and related assets upon the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, the Parties agree as follows: ARTICLE I CERTAIN DEFINITIONS Section 1.1Certain Defined Terms.Unless the context otherwise requires, the respective terms defined in AppendixA attached hereto and incorporated herein shall, when used herein, have the respective meanings therein specified, with each such definition to be equally applicable both to the singular and the plural forms of the term so defined. Section 1.2References, Gender, Number.All references in this Agreement to an “Article,” “Section,” or “subsection” shall be to an Article, Section, or subsection of this Agreement, unless the context requires otherwise.Unless the context otherwise requires, the words “this Agreement,” “hereof,” “hereunder,” “herein,” “hereby,” or words of similar import shall refer to this Agreement as a whole and not to a particular Article, Section, subsection, clause or other subdivision hereof.Whenever the context requires, the words used herein shall include the masculine, feminine and neuter gender, and the singular and the plural. ARTICLE II SALE AND PURCHASE Subject to the terms and conditions of this Agreement, Seller agrees to sell and convey to Buyer, and Buyer agrees to purchase from Seller, the following described assets and properties (except to the extent constituting Excluded Assets) (collectively, the “Assets”): (a)The undivided interests specified in the Property Schedule in, to or under the Hydrocarbon Interests described therein and all other interests of Seller in, to or under or derived from any lands (i) covered by or subject to any of the Hydrocarbon Interests described in the Property Schedule or (ii) included in the geographic area described in ExhibitA-1, even though such interests of Seller may be incorrectly described or referred to in, or a description thereof may be omitted from, the Property Schedule (the “Subject Interests”); (b)All right, title and interest of Seller in and to the lands covered by or subject to the Subject Interests (the “Land”); (c)All right, title and interest of Seller in and to or derived from the following insofar as the same are attributable to the Subject Interests or any of the other Assets:(i)all rights with respect to the use and occupancy of the surface of and the subsurface depths under the Land; (ii)all agreements and contracts, easements, rights-of-way, servitudes and other estates; (iii)all real and personal property located in or upon the Land or used in connection with the exploration, development or operation of the Subject Interests; and (iv)any and all lease files, title files, land files, division order files, marketing files, well files, production records, seismic, geological, geophysical and engineering data, and all other files, maps and data (in whatever form) arising out of or relating to the Subject Interests or the ownership, use, development, maintenance or operation of the Assets (the “Records”); and (d)All (i)Hydrocarbons produced from or attributable to the Subject Interests with respect to all periods subsequent to the Effective Time and (ii)proceeds from or of such Hydrocarbons. ARTICLE III CONSIDERATION AND PAYMENT Section 3.1Consideration. (a)The consideration for the sale and conveyance of the Assets to Buyer is (x)Sixty-Two Million and No/100 Dollars ($62,000,000) in cash consideration (the “Cash Consideration”) and (y) 4,010,695 Common Units (the “Common Units Consideration”; together with the Cash Consideration being referred to as the “Purchase Price”), as adjusted in accordance with the terms of this Agreement.The “Adjusted Purchase Price” shall be the Purchase Price (i)as adjusted by the Net Cash Flow with respect to the Assets for the Adjustment Period in accordance with Section3.3 as set forth on the Adjusted Purchase Price Statement, (ii)as adjusted downward by $26,910 on account of Negative Imbalances, (iii) as adjusted downward by $521,000 on account of title matters asserted by Buyer, (iv)as may be adjusted downward on account of Retained Assets as contemplated by Section5.1, and (v) as adjusted downward by $3,240,988 on account of amounts owed by Seller to Buyer as of December31, 2009 relating to the maintenance, development and operation of the Assets (and the Parties do hereby acknowledge and agree that, notwithstanding anything provided herein or elsewhere to the contrary, the charges included in such amount are not subject to future contest or challenge by either Party).Any upward or downward adjustment to the Purchase Price be made pursuant to clauses (i), (ii), (iii) and (v) in this Section 3.1(a) shall be made by increasing or decreasing (as applicable) the Common Unit Consideration by a number of Common Units determined by dividing the amount of such adjustment by $14.96 (as so adjusted, the “Adjusted Common Units Consideration”).The downward adjustment to the Purchase Price to be made pursuant to clause(iv) in this Section3.1(a) shall be made by decreasing the Cash Consideration (as so adjusted, the “Adjusted Cash Consideration”). (b)Buyer has delivered to Seller a statement (the “Adjusted Purchase Price Statement”) setting forth Buyer’s preliminary determination (the “Initial Adjusted Purchase Price 2 Amount”) of the Adjusted Purchase Price for Seller’s review and approval.The Adjusted Purchase Price Statement is based upon actual information available to Buyer at the time of its preparation and upon Buyer’s good faith estimates and assumptions. Section 3.2Payment.At the Closing, Buyer shall (a) deliver to the Seller $20,190,606.90 of the Adjusted Cash Consideration (“Check Amount”) in the form of a cashiers check in such amount payable to the Internal Revenue Service for the benefit of the Estate of William K. Young (the “Cashiers Check”), (b) wire transfer an amount equal to the Adjusted Cash Consideration less the Check Amount in immediately available funds for the benefit of Seller to Texas Capital Bank, ABA No.111017979, Account No.2211000142, and (c)deliver to Seller an instrument assigning the Adjusted Common Units Consideration as more fully described in Section 7.3(b). Section 3.3Adjustment Period Cash Flow. (a)The Purchase Price shall be increased or decreased, as the case may be, by an amount equal to the Net Cash Flow with respect to the Assets for the time period (the “Adjustment Period”) beginning at the Effective Time and ending at 7:00a.m. (local time) on the Closing Date.If the Net Cash Flow with respect to the Assets for the Adjustment Period is a positive number, then the Purchase Price shall be increased by such amount.If the Net Cash Flow with respect to the Assets for the Adjustment Period is a negative number, then the Purchase Price shall be decreased by such amount. (b)The “Net Cash Flow” shall be the algebraic sum of (i) a positive amount equal to the aggregate amount paid by Seller as Seller’s share of the direct costs or expenses of maintenance, development and operation of the Assets incurred with respect to the Adjustment Period, (ii) a positive amount equal to overhead charges paid under existing operating agreements covering the Assets during the Adjustment Period, (iii) a negative amount equal to the aggregate net proceeds received from or attributable to the sale or disposition of Hydrocarbons produced from the Assets during the Adjustment Period, after deducting, without duplication of any cost or expense taken into account under clause (i) above, applicable severance taxes and the costs of treating, transporting and compressing such Hydrocarbons, and from or attributable to the rental, sale, salvage or other disposition of any other Assets during the Adjustment Period, and (iv)a negative amount equal to the aggregate amount of any costs or expenses incurred under clause (i) above and reimbursed to Seller by any third party. Section 3.4Post Closing Review.After the Closing, Buyer shall review the Adjusted Purchase Price Statement and determine the actual Net Cash Flow.On or prior to ninety (90) days after the Closing Date, Buyer shall present Seller with a statement of the actual Net Cash Flow and such supporting documentation as is reasonably necessary to support the Net Cash Flow shown therein (the “Final Adjusted Purchase Price Statement”).Seller will give representatives of Buyer reasonable access to its premises and to its books and records for purposes of preparing the Final Adjusted Purchase Price Statement and will cause appropriate personnel of Seller to assist Buyer and Buyer’s representatives, at no cost to Buyer, in the preparation of the Final Adjusted Purchase Price Statement.Buyer will give representatives of Seller reasonable access to its premises and to its books and records for purposes of reviewing the calculation of Net Cash Flow and will cause appropriate personnel of Buyer to assist Seller 3 and its representatives, at no cost to Seller, in verification of such calculation.The Final Adjusted Purchase Price Statement shall become final and binding on Seller and Buyer as to the Net Cash Flow thirty (30) days following the date the Final Adjusted Purchase Price Statement is received by Seller, except to the extent that prior to the expiration of such thirty (30) day period Seller shall deliver to Buyer notice of its disagreement with the contents of the Final Adjusted Purchase Price Statement.If Seller has timely delivered a notice of disagreement to Buyer, then, upon written agreement between Buyer and Seller resolving all disagreements of Seller set forth in such notice, the Final Adjusted Purchase Price Statement will become final and binding upon Buyer and Seller as to the Net Cash Flow.If the Final Adjusted Purchase Price Statement has not become final and binding by the sixtieth (60) day following its receipt by Seller, then Buyer or Seller may submit any unresolved disagreements of Sellerset forth in such notice to Grant Thornton LLP (the “Accounting Referee”) for resolution.Seller and Buyer shall use their respective commercially reasonable efforts to cause the Accounting Referee to render a decision regarding the matters submitted to it within thirty (30) days following submission thereto.The costs of the Accounting Referee shall be borne 50% by Seller and 50% by Buyer.Upon resolution of such unresolved disagreements of Seller, the Final Adjusted Purchase Price Statement shall be final and binding upon Buyer and Seller as to the Net Cash Flow.Within three (3) Business Days after the Final Adjusted Purchase Price Statement becomes final and binding, Seller or Buyer, as appropriate, shall pay to the other Party the amount, if any, by which the Net Cash Flow as shown in the Final Adjusted Purchase Price Statement is less than or exceeds the estimated amount of the Net Cash Flow set forth in the Initial Adjusted Purchase Price Statement, together with interest thereon from the date such payment is so due until the date it is paid at the Agreed Rate.Notwithstanding anything herein provided to the contrary, the Parties acknowledge and agree that the provisions of this Section3.4 in no way limit the rights and obligations of Seller pursuant to Section8.1, Section8.2, Section8.4 and other provisions of this Agreement. Section 3.5Severance Tax Refund.Buyer and Seller have applied for severance tax refunds attributable to production from the Assets.Seller will be entitled to all severance tax refunds attributable to times prior to the Effective Time and Buyer shall be entitled to all severance tax refunds attributable to times after the Effective Time. ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.1Representations and Warranties of Seller.Seller represents and warrants to Buyer as follows: (a)Organization and Qualification.Seller is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware and has the requisite corporate power to carry on its business as it is now being conducted.Seller is duly qualified to do business, and is in good standing, in each jurisdiction in which the Assets owned, leased or operated by it makes such qualification necessary. (b)Authority.Seller has all requisite corporate power and authority to execute and deliver this Agreement and to perform its obligations under this Agreement.The 4 execution, delivery and performance of this Agreement and the transactions contemplated hereby have been duly and validly authorized by all requisite corporate action on the part of Seller. (c)Enforceability.This Agreement constitutes a valid and binding agreement of Seller enforceable against Seller in accordance with its terms, subject to (i)applicable bankruptcy, insolvency, reorganization, moratorium and other similar laws of general application with respect to creditors, (ii)general principles of equity and (iii)the power of a court to deny enforcement of remedies generally based upon public policy. (d)No Conflict or Violation.Neither the execution and delivery of this Agreement nor the consummation of the transactions and performance of the terms and conditions contemplated hereby by Seller will (i)conflict with or result in any breach of any provision of the certificate of incorporation, bylaws and other similar governing documents of Seller or (ii) except as set forth on Schedule 4.1(d) and in clauses (i) and (ii) of Section 4.1(e), (A) be rendered void or ineffective by or under the terms, conditions or provisions of any agreement, instrument or obligation to which Seller is a party or is subject or by which any of its properties or assets are bound, (B) result in or give rise to (or with notice or the passage of time or both could result in or give rise to) a default, the creation or imposition of any lien, charge, penalty, restriction, security interest or encumbrance or any change in terms, termination, cancellation or acceleration under the terms, conditions or provisions of any Asset (or of any agreement, instrument or obligation relating to or burdening any Asset) or (C) subject to the limitations contained in Section 4.1(c), violate or be rendered void or ineffective under any Law or result in or give rise to (or with notice or the passage of time or both could result in or give rise to) the creation or imposition of any lien, charge, penalty, restriction, security interest or encumbrance on or with respect to any Asset under any Law. (e)Consents.Except for (i) consents and approvals of assignments by any Governmental Authority that are customarily obtained after Closing, (ii) Transfer Requirements and (iii)the consents, approvals, authorizations, filings or notices expressly described and set forth in Schedule 4.1(e), no consent, approval, authorization or permit of, or filing with or notification to, any Person is required for or in connection with the execution and delivery of this Agreement by Seller or for or in connection with the consummation of the transactions and performance of the terms and conditions contemplated hereby by Seller. (f)Preference Rights and Transfer Requirements.None of the Assets or any portion thereof is subject to any Preference Right or Transfer Requirements except for the Preference Right and Transfer Requirements expressly identified and set forth on Schedule4.1(f). (g)Actions.To Seller’s knowledge, there are no actions, suits, arbitrations, proceedings, investigations or claims pending or threatened relating to or affecting any of the Assets or the transactions contemplated by this Agreement. (h)Compliance With Laws.Seller has not received any written notice of any violation or alleged violation (or of any fact or circumstance which with notice or the passage of time or both would constitute a violation) of any Law (including any Environmental Laws) 5 applicable to the Assets and, to Seller’s knowledge, the Assets comply in all material respects with all Laws (including any Environmental Laws). (i)Contracts and Agreements.To Seller’s knowledge, Schedule 4.1(i) sets forth a true and correct description of each contract, agreement or similar arrangement which is included in the Assets or by which any of the Assets is bound and which: (1)is between Seller on the one hand, and any Affiliate of Seller on the other hand; (2)is a contract for the sale, purchase, processing or transportation of, or creates a purchase option, right of first refusal or call on, any Hydrocarbons produced from or attributable to the Subject Interests or any other Assets, except those sales, purchase, processing or transportation agreements which can be terminated by Seller and its assigns upon not more than thirty (30) days notice without penalty or detriment to Seller and its assigns; (3)creates any area of mutual interest with respect to the acquisition by Seller or its assigns of any interest in any Hydrocarbons, lands or assets; or (4)creates or evidences a Subject Interest, joint operating agreement, unitization agreement, pooling agreement, farmout agreement, farmin agreement, participation agreement, joint venture agreement, tax partnership agreement, partnership agreement or similar agreement. Seller is in material compliance with all terms and provisions of all contracts or agreements included in or by which any of the Assets is subject.All such contracts and agreements are in full force and effect and, to the knowledge of Seller, there are no violations or breaches thereof or existing facts or circumstances which upon notice or the passage of time or both will constitute a violation or breach thereof by any other party thereto. (j)Brokerage Fees and Commissions.Neither Seller nor any Affiliate of Seller has incurred any obligation or entered into any agreement for any investment banking, brokerage or finder’s fee or commission in respect of the transactions contemplated by this Agreement for which Buyer or any Affiliate of Buyer shall incur any liability. (k)Taxes.To Seller’s knowledge, Seller has paid all Taxes on or relating to the Assets, or any production or revenues attributable thereto, except for taxes which are not yet due and payable.Seller is not a non-resident alien or foreign corporation (as those terms are defined in the Code). (l)Bankruptcy.There are no bankruptcy, reorganization or arrangement proceedings pending against, being contemplated by, or, to Seller’s knowledge, threatened against Seller. (m)Investment Company.Seller is not an “investment company” or a company “controlled” by an “investment company” within the meaning of the Investment 6 Company Act of 1940, as amended, or is otherwise subject to regulation under or the restrictions of such Act. (n)Royalties.To Seller’s knowledge, all royalties, overriding royalties and other burdens on production due with respect to the Assets have been timely and properly paid. (o)Permits.To Seller’s knowledge, all licenses, permits, certificates, orders, approvals and authorizations of Governmental Authority necessary for the ownership or operation of the Assets have been obtained and all such licenses, permits, certificates, orders, approvals and authorizations are in full force and effect and all fees and charges relating thereto have been paid. (p)Hedging.None of the Assets is subject to or is bound by any futures, hedge, swap, collar, put, call, option or other commodities contract or agreement. (q)Eligible Holder.Seller is an Eligible Holder. (r)Investment Intent.Seller is not an underwriter within the meaning of the Securities Act of 1933, as amended (the “Securities Act”).Seller is acquiring the Adjusted Common Units Consideration for its own account, solely for investment and not with a view to, or for resale in connection with, any distribution or public offering thereof within the meaning of the Securities Act and state securities Laws, and shall not resell, distribute or otherwise transfer the Adjusted Common Units Consideration unless such resale, distribution or transfer is in compliance with federal and state securities Laws.Seller understands and acknowledges that (1) the transfer of the Adjusted Common Units Consideration under this Agreement has not been registered under the Securities Act or state securities Law, and (2) the Adjusted Common Units Consideration may not be resold, distributed or otherwise transferred by Seller unless such resale, distribution or transfer is registered under the Securities Act or is made pursuant to an applicable exemption therefrom, and is registered under state securities Law or is made pursuant to an applicable exemption therefrom. (s)Sophistication and Risk.Seller has knowledge, skill and experience in financial, business and investment matters relating to an investment of this type and is capable of evaluating the merits and risks of such investment and protecting Seller’s interest in connection with the acquisition of the Adjusted Common Units Consideration.To the extent deemed necessary by Seller, Seller has retained, at its own expense, and relied upon, appropriate professional advice regarding the investment, tax and legal merits and consequences of purchasing and owning the Adjusted Common Units Consideration.Seller has the ability to bear the economic risks of Seller’s investment in BreitBurn. (t)Access to Information.Seller has access to and has reviewed certain of BreitBurn’s filings made pursuant to the Securities Exchange Act of 1934, as amended.These filings are available to the public on the Securities and Exchange Commission’s website and are required to include collectively all material information regarding the business and financial condition of the BreitBurn, its expected plans for future business activities, the attributes of the Adjusted Common Units Consideration and the merits and risks of an investment in the Adjusted Common Units Consideration.Seller hereby acknowledges that, based upon the foregoing, it 7 does not desire any further information to evaluate the merits and risks of an investment in the Adjusted Common Units Consideration. (u)Accredited Investor.Seller is an accredited investor as defined in Rule501(a) of RegulationD promulgated under the Securities Act. Section 4.2Representations and Warranties of Buyer.Buyer represents and warrants to Seller as follows: (a)Organization and Qualification.Buyer is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware and has the requisite corporate power to carry on its business as it is now being conducted.Buyer is duly qualified to do business, and is in good standing, in each jurisdiction in which the Assets to be acquired by it makes such qualification necessary. (b)Authority.Buyer has all requisite corporate power and authority to execute and deliver this Agreement and to perform its obligations under this Agreement.The execution, delivery and performance of this Agreement and the transactions contemplated hereby have been duly and validly authorized by all requisite corporate action on the part of Buyer. (c)Enforceability.This Agreement constitutes a valid and binding agreement of Buyer enforceable against Buyer in accordance with its terms, subject to (i)applicable bankruptcy, insolvency, reorganization, moratorium and other similar laws of general application with respect to creditors, (ii)general principles of equity and (iii)the power of a court to deny enforcement of remedies generally based upon public policy. (d)No Conflict or Violation.Neither the execution and delivery of this Agreement nor the consummation of the transactions and performance of the terms and conditions contemplated hereby by Buyer will (i) conflict with or result in any breach of any provision of the certificate of incorporation, bylaws and other similar governing documents of Buyer or (ii) except as set forth on Schedule 4.2(d) and in clauses (i) and (ii) of Section 4.2(e), (A) be rendered void or ineffective by or under the terms, conditions or provisions of any agreement, instrument or obligation to which Buyer is a party or is subject or (B) subject to the limitations contained in Section 4.2(c), violate or be rendered void or ineffective under any Law. (e)Consents.Except for (i) consents and approvals of assignments by any Governmental Authority that are customarily obtained after Closing, (ii) Transfer Requirements and (iii) the consents, approvals, authorizations, filings or notices expressly described and set forth in Schedule 4.2(e), no consent, approval, authorization or permit of, or filing with or notification to, any Person is required for or in connection with the execution and delivery of this Agreement by Buyer or for or in connection with the consummation of the transactions and performance of the terms and conditions contemplated hereby by Buyer. (f)Actions. To Buyer’s knowledge, there are no actions, suits, arbitrations, proceedings, investigations or claims pending or threatened relating to the transactions contemplated by this Agreement. 8 (g)Brokerage Fees and Commissions.Neither Buyer nor any Affiliate of Buyer has incurred any obligation or entered into any agreement for any investment banking, brokerage or finder’s fee or commission in respect of the transactions contemplated by this Agreement for which Seller or any Affiliate of Seller shall incur any liability. (h)Qualified Owner.Buyer (i)is qualified to own state oil, gas and mineral leases in all jurisdictions where any of the Subject Interests are located and (ii)has complied with any necessary governmental bonding requirements arising from its ownership of the Assets.The consummation of the transactions contemplated hereby will not cause Buyer to be disqualified as an owner of such leases or to exceed any acreage limitation imposed by any statute, rule, regulation or order of Governmental Authority. (i)Title to Adjusted Common Units Consideration.Buyer has good and valid title to the Adjusted Common Units Consideration, free and clear of all liens and encumbrances other than those arising under the BreitBurn Partnership Agreement and transfer restrictions imposed by Law.Upon transfer of the Adjusted Common Units Consideration at the Closing, Seller shall acquire all of Buyer’s right, title and interest in the Adjusted Common Units Consideration, free all covenants or restrictions applicable to Buyer or Common Units held by Buyer except (i) covenants applicable to Seller or the Adjusted Common Units Consideration pursuant to the partial assignment of Buyer’s rights and obligations under the BreitBurn Registration Rights Agreement described in Section 7.3(c) of this Agreement and (ii) obligations under the BreitBurn Partnership Agreement applicable to all holders of Common Units generally. ARTICLE V TRANSFER REQUIREMENTS Section 5.1Transfer Requirements.Prior to the execution hereof, Seller initiated all procedures required to comply with or obtain the waiver of all Transfer Requirements applicable to the transactions contemplated by this Agreement.If a Transfer Requirement applicable to the transactions contemplated by this Agreement is not obtained, complied with or otherwise satisfied prior to the Closing Date, then, at Buyer’s option, any Asset or portion thereof affected by such Transfer Requirement (a “Retained Asset”) shall be held back from the Assets to be transferred and conveyed to Buyer at Closing and the Purchase Price to be paid at Closing shall be reduced by an amount agreed to by the Parties.Any Retained Asset so held back at the initial Closing will be conveyed to Buyer within ten (10) days following the date on which Seller obtains, complies with or otherwise satisfies all Transfer Requirements with respect to such Retained Asset for a purchase price equal to the amount by which the Purchase Price was reduced on account of the holding back of such Retained Asset; provided, however, if all Transfer Requirements with respect to any Retained Asset so held back at the initial Closing are not obtained, complied with or otherwise satisfied within ninety (90) days following the Closing Date, then such Retained Asset shall be eliminated from the Assets and this Agreement; provided that, if Buyer, prior to the expiration of such ninety (90) day period, elects in writing to waive the Transfer Requirements which have not been obtained, complied with or satisfied with respect to such Retained Asset, Seller shall immediately convey such Retained Asset to Buyer for the portion of the Purchase Price withheld with respect thereto.Any subsequent conveyance of a Retained Asset will be subject to all Closing requirements and conditions applicable to the initial 9 Closing hereunder and appropriate adjustments in Net Cash Flow and proration of revenues and expenses will be made to account for any delayed Closing with respect to a Retained Asset. Section 5.2Certain Governmental Consents.Seller and Buyer will use their commercially reasonable efforts after Closing to obtain all approvals and consents from the Governmental Authorities that may be required under the terms of (or regulations specifically applicable to) any state leases in connection with the assignment of the Subject Interests therein from Seller to Buyer.To the extent applicable Law prevents complete legal and equitable title to such Subject Interests from being conveyed from Seller to Buyer until such approvals and consents are obtained, Seller shall continue to hold bare legal title to such Subject Interests as nominee for Buyer.As nominee, Seller shall not be authorized to take and shall not take any action with respect to such Subject Interests except to the extent expressly authorized and directed in writing by Buyer.Seller shall not be obligated to incur any expenses in Seller’s capacity as nominee.For purposes of Article IX, Seller and Buyer shall treat and deal with such Subject Interests as if full legal and equitable title to such Subject Interests had passed from Seller to Buyer at Closing; provided that, Buyer shall not be obligated to indemnify or hold harmless Seller for any unauthorized action taken by Seller as nominee of such Subject Interests. ARTICLE VI COVENANTS OF SELLER AND BUYER Section 6.1General Conveyance.Upon the terms and subject to the conditions of this Agreement, at or prior to the Closing, Seller shall execute and deliver the General Conveyance, in substantially the form attached hereto as Exhibit 6.1 (the “Conveyance”), to Buyer together with all special state assignment forms as may be required by Law to be executed in connection with the conveyance of specific Assets; provided that the terms and provisions of the Conveyance shall control as to any conflict between the Conveyance and any such special assignment forms. Section 6.2Public Announcements.Without the prior written approval of the other Party, which approval shall not be unreasonably withheld, no Party will issue, or permit any agent or Affiliate to issue, any press releases or otherwise make, or cause any agent or Affiliate to make, any public statements with respect to this Agreement and the transactions contemplated hereby, except where such release or statement is deemed in good faith by the releasing Party to be required by Law or any national securities exchange, in which case the Party or Parties will use its or their, as the case may be, commercially reasonable efforts to provide a copy to the other Party prior to any release or statement.Nothing in this Section shall prohibit the disclosure by Seller to shareholders, directors, and employees, as may be reasonably necessary to consummate this transaction, so long as such shareholders, directors and employees agree to maintain all information disclosed to them and the transactions contemplated by this Agreement confidential. Section 6.3Further Assurances.Seller and Buyer each agrees that, from time to time, whether before, at or after the Closing Date, each of them will execute and deliver or cause their respective Affiliates to execute and deliver such further instruments of conveyance and transfer and take such other action as may be reasonably necessary to carry out the purposes and intents of this Agreement.Any separate or additional assignment of the Assets or any portion thereof 10 required pursuant to this Section6.3 (a)shall evidence the conveyance and assignment of the Assets made or intended to be made in the Conveyance, (b)shall not modify or be deemed to modify any of the terms, covenants and conditions set forth in the Conveyance and (c)shall be deemed to contain all of the terms and provisions of the Conveyance, as fully as though the same were set forth at length in such separate or additional assignment.In addition, Buyer covenants and agrees with Seller that, promptly after the Closing, Buyer shall request (a) BreitBurn or its transfer agent to register the Adjusted Common Units Consideration in the name of Seller and (b) BreitBurn to issue to Seller certificates representing the Adjusted Common Units Consideration.Buyer shall also use commercially reasonable efforts promptly following the Closing to increase its existing bond with the City of Arlington relating to the oil and gas lease dated October18, 2006 from the City of Arlington (QRI File No. TX4390156.00) by $125,000 (or issue a new bond to the city for $125,000) in order to allow the City of Arlington to release Seller’s bond of $125,000 in favor of the city relating to such lease.Finally, Buyer hereby confirms that it has delivered to BreitBurn the notice attached hereto as Exhibit6.3(A) and that it shall execute at the Closing and deliver to JPMorgan Chase Bank, NA (“JPMorgan”) for the prompt delivery by JPMorgan (along with the certificate representing all of the Common Units owned by Buyer prior to the Closing) to BreitBurn’s transfer agent, the letter attached hereto as Exhibit 6.3(B). ARTICLE VII CLOSING Section 7.1Closing.The Closing shall be held on the Closing Date at 10:00 a.m., Fort Worth, Texas time, at the offices of Buyer, or at such other time or place as Seller and Buyer may otherwise agree in writing. Section 7.2Seller’s Closing Obligations. As conditions precedent to Buyer’s obligation to consummate the Closing, Seller shall execute and deliver, or cause to be executed and delivered, to Buyer the following at the Closing: (a)The Conveyance; (b)The Affidavit of Non-foreign Status substantially in the form attached as Exhibit 7.2(b); (c)Letters in lieu of division and transfer orders executed by Seller relating to the Subject Interests in form reasonably necessary to reflect the conveyances contemplated hereby; (d)The Records; and (e)Such other documents as may be reasonably necessary to convey all of Seller’s interests in the Assets to Buyer in accordance with the terms and provisions of this Agreement. Section 7.3Buyer’s Closing Obligations.As conditions precedent to Seller’s obligation to consummate the Closing, Buyer shall, at the Closing, (i)deliver, or cause to be delivered, the (a) Cashiers Check and (b) Adjusted Cash Consideration less the Check Amount in 11 immediately available funds to the bank account provided in Section3.2 and (ii)execute and deliver, or cause to be executed and delivered, to Seller the following: (a)The Conveyance; (b)Aninstrument assigning the Adjusted Common Units Consideration to Seller substantially in the form attached as Exhibit7.3(b); and (c)Partial assignment of Buyer’s rights and obligations under the BreitBurn Registration Rights Agreement with respect to the Adjusted Common Units Considerationsubstantially in the form attached as Exhibit 7.3(c) (the “Partial Assignment of Registration Rights Agreement”). ARTICLE VIII EFFECT OF CLOSING Section 8.1Revenues.After Closing, all proceeds, accounts receivable, notes receivable, income, revenues, monies and other items included in or attributable to the Excluded Assets shall belong to and be paid over to Seller. Section 8.2Expenses.After Closing, all accounts payable and other costs and expenses with respect to the Assets that are attributable to the period prior to the Effective Time shall be the obligation of and be paid by Seller. Section 8.3Ad Valorem Taxes.Buyer shall be responsible for payment of ad valorem taxes assessed against any Assets for 2010. Section 8.4Payments and Obligations.If monies are received by any Party which, under the terms of this Agreement, belong to another Party, the same shall immediately be paid over to the proper Party.If an invoice or other evidence of an obligation is received which under the terms of this Agreement is partially the obligation of Seller and partially the obligation of Buyer, then the Parties shall consult each other and each shall promptly pay its portion of such obligation to the obligee. Section 8.5Survival.The representations and warranties of the Parties contained in Article IV of this Agreement shall survive the Closing indefinitely; provided, however, the representations and warranties of (a) Seller contained inSection4.1(k) shall survive for the applicable period of limitations and (b) Sellercontained in Sections4.1(f) through (j) and Sections 4.1(l) through (u) and Buyer contained in Section4.2(f) thru (i) shall survive for twelve (12) months after the Closing Date.All of the covenants and agreements made by each Party in this Agreement shall survive the consummation of the transactions contemplated herein and shall continue in full force and effect after the Closing indefinitely until all obligations with respect to any such covenants are fulfilled in their entirety. Section 8.6Waiver of Representations and Warranties.The express representations and warranties of Seller contained in this Agreement or in any agreement to be delivered by Seller pursuant hereto are exclusive and are in lieu of, and Seller expressly disclaims and negates and Buyer hereby waives, any other representation or warranty, express, statutory, implied, or 12 otherwise.Seller does not make or provide, and Buyer hereby waives, any warranty or representation, express or implied, as to the quality, merchantability, fitness for a particular purpose, or of conformity to models or samples of materials.The items of personal property, equipment, improvements, fixtures and appurtenances conveyed as part of the Assets are sold, and Buyer accepts such items “AS IS, WHERE IS AND WITH ALL FAULTS”. ARTICLE IX ASSUMPTION AND INDEMNIFICATION Section 9.1Indemnification By Buyer.FROM AND AFTER THE CLOSING DATE AND SUBJECT TO SECTION9.2, BUYER SHALL ASSUME THE ASSUMED LIABILITIES AND SHALL INDEMNIFY AND HOLD HARMLESS SELLER, ITS AFFILIATES AND THE PRESENT AND FORMER DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF SELLER AND ITS AFFILIATES, AND EACH OF THE HEIRS, EXECUTORS, SUCCESSORS AND PERMITTED ASSIGNS OF ANY OF THE FOREGOING (COLLECTIVELY, THE “SELLER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL (A)ASSUMED LIABILITIES INCURRED BY OR ASSERTED AGAINST ANY OF THE SELLER INDEMNIFIED PARTIES, INCLUDING, WITHOUT LIMITATION, ANY ASSUMED LIABILITY BASED ON NEGLIGENCE OR STRICT LIABILITY OF THE SELLER INDEMNIFIED PARTIES OR ANY OTHER THEORY OF LIABILITY, WHETHER IN LAW OR EQUITY (OTHER THAN THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF THE SELLER INDEMNIFIED PARTIES) OR (B)COVERED LIABILITIES RESULTING FROM ANY MISREPRESENTATION, BREACH OF WARRANTY OR NONFULFILLMENT OF ANY COVENANT OR AGREEMENT ON THE PART OF BUYER HEREUNDER. Section 9.2Indemnification By Seller.FROM AND AFTER THE CLOSING DATE, SELLER SHALL INDEMNIFY AND HOLD HARMLESS THE BUYER, ITS AFFILIATES AND THE PRESENT AND FORMER DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF BUYER AND ITS AFFILIATES, AND EACH OF THE HEIRS, EXECUTORS, SUCCESSORS AND PERMITTED ASSIGNS OF ANY OF THE FOREGOING (COLLECTIVELY, THE “BUYER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL COVERED LIABILITIES RESULTING FROM (A)ANY MISREPRESENTATION, BREACH OF WARRANTY OR NONFULFILLMENT OF ANY COVENANT OR AGREEMENT ON THE PART OF SELLER HEREUNDER OR (B)THE OWNERSHIP, USE, CONSTRUCTION, MAINTENANCE OR OPERATION OF (i) ANY OF THE EXCLUDED ASSETS OR ANY OTHER ASSET EXCLUDED OR ELIMINATED FROM THIS AGREEMENT AND (ii) THE ASSETS PRIOR TO THE EFFECTIVE TIME, EXCEPT TO THE EXTENT BUYER, AS THE OPERATOR OF THE ASSETS, IS RESPONSIBLE FOR THE COVERED LIABILITY AS A RESULT OF BUYER BEING IN BREACH OF AND LIABLE PURSUANT TO THE EXPRESS TERMS OF THE OPERATING AGREEMENT DATED JUNE2, 2006, BY AND BETWEEN SELLER AND BUYER COVERING THE ASSETS (THE “JOA”), AND PROVIDED THE CLAIM FOR INDEMNIFICATION IS MADE WITHIN ONE YEAR FROM THE DATE OF THE CLOSING.SELLER SHALL BE ENTITLED TO ALL RIGHTS AND DEFENSES IT 13 HAS UNDER THE JOA AS A RESULT OF BUYER BEING IN BREACH OF AND LIABLE UNDER THE EXPRESS TERMS OF THE JOA. Section 9.3Third Party Claims.If a claim by a third party is made against a Seller Indemnified Party or a Buyer Indemnified Party (an “Indemnified Party”), and if such party intends to seek indemnity with respect thereto under this Article IX, such Indemnified Party shall promptly notify Buyer or Seller, as the case may be (the “Indemnitor”), in writing of such claim.The Indemnitor shall have thirty (30) days after receipt of such notice to undertake, conduct and control, through counsel of its own choosing and at its own expense, the settlement or defense thereof, and the Indemnified Party shall cooperate with it in connection therewith; provided that the Indemnitor shall permit the Indemnified Party to participate in such settlement or defense through counsel chosen by such Indemnified Party, however, the fees and expenses of such counsel shall be borne by such Indemnified Party.So long as the Indemnitor, at Indemnitor’s cost and expense, (1) has undertaken the defense of, and assumed full responsibility for all Covered Liabilities with respect to, such claim, (2) is reasonably contesting such claim in good faith, by appropriate proceedings, and (3) has taken such action (including the posting of a bond, deposit or other security) as may be necessary to prevent any action to foreclose a lien against or attachment of the property of the Indemnified Party for payment of such claim, the Indemnified Party shall not pay or settle any such claim.Notwithstanding compliance by the Indemnitor with the preceding sentence, the Indemnified Party shall have the right to pay or settle any such claim, provided that in such event it shall waive any right to indemnity therefor by the Indemnitor for such claim.If, within thirty (30) days after the receipt of the Indemnified Party’s notice of a claim of indemnity hereunder, the Indemnitor does not notify the Indemnified Party in writing that it elects, at Indemnitor’s cost and expense, to undertake the defense thereof and assume full responsibility for all Covered Liabilities with respect thereto, or gives such notice and thereafter fails to contest such claim in good faith or to prevent action to foreclose a lien against or attachment of the Indemnified Party’s property as contemplated above, the Indemnified Party shall have the right to contest, settle or compromise the claim but shall not thereby waive any right to indemnity therefor pursuant to this Agreement. Section 9.4Direct Claims.If an Indemnified Party is entitled to indemnity under Section9.1 or 9.2 for a claim or other matter which does not involve a third party claim, and if Buyer or Seller intends to seek indemnity on behalf of an Indemnified Party with respect thereto by or from an Indemnitor pursuant to Section9.1 or 9.2, then the Party electing to seek indemnity on behalf of an Indemnified Party shall promptly transmit to the Indemnitor a written notice describing in reasonable detail the nature of such claim or other matter, the Indemnified Party’s best estimate of the Covered Liabilities attributable to such claim or other matter (which shall not constitute an admission or be binding in any respect) and the basis for the Indemnified Party’s entitlement to indemnification under Section9.1 or 9.2, as the case may be.If the Indemnitor does not notify the Party who sent such notice within 30 days from its receipt of such notice that the Indemnitor does not dispute such claim for indemnity, the Indemnitor shall be deemed to have disputed such claim. ARTICLE X MISCELLANEOUS 14 Section 10.1Counterparts.This Agreement may be executed in one or more counterparts, all of which shall be considered one and the same agreement, and shall become effective when one or more counterparts have been signed by each of the Parties and delivered to the other Party. Section 10.2Governing Law.THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF. Section 10.3Entire Agreement.This Agreement (including the Conveyance, the Partial Assignment of Registration Rights Agreement and other agreements expressly contemplated by or incorporated herein) and the Appendix, Schedules and Exhibits hereto, and instruments referred to therein, contain the entire agreement between the Parties with respect to the subject matter hereof and there are no agreements, understandings, representations or warranties between the Parties other than those set forth or referred to herein. Section 10.4Expenses.Buyer shall be responsible forall recording fees relating to the filing of instruments transferring title to Buyer from Seller.Seller shall be responsible for (a)all recording and other fees relating to title curative documents, (b)any sales Taxes which may become due and owing by reason of the sale of the Assets hereunder, (c)all transfer, stamp, documentary and similar Taxes imposed on the Parties with respect to the property transfer contemplated pursuant to this Agreement and (d)all income and other Taxes incurred by or imposed on Seller with respect to the transactions contemplated hereby.All other costs and expenses incurred by each Party in connection with all things required to be done by it hereunder, including attorney’s fees, accountant fees and the expense of title examination, shall be borne by the Party incurring same. Section 10.5Notices.All notices hereunder shall be sufficiently given for all purposes hereunder if in writing and delivered personally, sent by documented overnight delivery service or, to the extent receipt is confirmed, by United States Mail, telecopy, telefax or other similar electronic transmission service to the appropriate address or number as set forth below.Notices to Seller shall be addressed as follows: Marshall R. Young Oil Co. 1320 S. University Drive, No. 400 Fort Worth, Texas 76107 Attention:Greg Wilson Telecopy No:(817) 335-4843 With a copy to (which shall not constitute notice hereunder): Harris, Finley & Bogle, P.C. 777 Main Street, Suite 3600 Fort Worth, Texas 76102-5341 Attention:William G. Bredthauer Telecopy No:(817) 333-1195 15 or at such other address and to the attention of such other Person as Seller may designate by written notice to Buyer.Notices to Buyer shall be addressed to: Quicksilver Resources Inc. 777 West Rosedale Street Fort Worth, Texas 76104 Attention:John C. Cirone, Senior Vice President and General Counsel Telecopy No.:(817) 665-5021 With a copy to (which shall not constitute notice hereunder): Fulbright & Jaworski L.L.P. Fulbright Tower 1301 McKinney, Suite 5100 Houston, Texas 77010 Attention:Deborah A. Gitomer Telecopy No:(713) 651-5246 or at such other address and to the attention of such other Person as Buyer may designate by written notice to Seller. Section 10.6Successors and Assigns.This Agreement shall be binding upon and inure to the benefit of the Parties and their respective successors and permitted assigns.Neither this Agreement nor the obligations of any Party shall be assignable or transferable by such Party without the prior written consent of the other Party. Section 10.7Headings.The headings to Articles, Sections and other subdivisions of this Agreement are inserted for convenience of reference only and will not affect the meaning or interpretation of this Agreement. Section 10.8Amendments and Waivers.This Agreement may not be modified or amended except by an instrument or instruments in writing signed by the Party against whom enforcement of any such modification or amendment is sought.Any Party may, only by an instrument in writing, waive compliance by another Party with any term or provision of this Agreement on the part of such other Party to be performed or complied with.The waiver by any Party of a breach of any term or provision of this Agreement shall not be construed as a waiver of any subsequent breach. Section 10.9Appendix, Schedules and Exhibits.The Appendix and all Schedules and Exhibits hereto which are referred to herein are hereby made a part hereof and incorporated herein by such reference. Section 10.10 Interpretation.In construing this Agreement: (a)Examples shall not be construed to limit, expressly or by implication, the matter they illustrate; 16 (b)The word “includes” and its derivatives means “includes, but is not limited to” and corresponding derivative expressions; (c)A defined term has its defined meaning throughout this Agreement and each exhibit, attachment, and schedule to this Agreement, regardless of whether it appears before or after the place where it is defined; (d)Each of the Appendix and each Exhibit and Schedule to this Agreement is a part of this Agreement, but if there is any conflict or inconsistency between the main body of this Agreement and the Appendix or any Exhibit or Schedule, the provisions of the main body of this Agreement shall prevail; and (e)No consideration shall be given to the fact or presumption that one Party had a greater or lesser hand in drafting this Agreement. Section 10.11 Agreement for the Parties’ Benefit Only.Except as specified in ArticleIX, which is also intended to benefit and to be enforceable by any of the Indemnified Parties, this Agreement is not intended to confer upon any Person not a Party any rights or remedies hereunder, and no Person, other than the Parties or the Indemnified Parties, is entitled to rely on any representation, warranty, covenant or agreement contained herein (provided, however, that any claim for indemnity hereunder on behalf of an Indemnified Party must be made and administered by a Party). Section 10.12 Severability.If any term or other provision of this Agreement is invalid, illegal or incapable of being enforced by any rule of law or public policy, all other conditions and provisions of this Agreement shall nevertheless remain in full force and effect so long as the economic or legal substance of the transactions contemplated hereby is not affected in any adverse manner to any Party.Upon such determination that any term or other provision is invalid, illegal or incapable of being enforced, the Parties shall negotiate in good faith to modify this Agreement so as to effect the original intent of the Parties as closely as possible in an acceptable manner to the end that the transactions contemplated hereby are fulfilled to the extent possible. Section 10.13 Limitation of Damages.NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY PARTY AND/OR ITS AFFILIATES BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT OR PUNITIVE DAMAGES CLAIMED BY A PARTY OR ANY SELLER INDEMNIFIED PARTIES OR BUYER INDEMNIFIED PARTIES ARISING FROM OR RELATING TO (A)ANY ACTIONS FOR INDEMNIFICATION UNDER SECTION 9.1 OR SECTION 9.2, AS THE CASE MAY BE, (B)ANY ACTIONS RELATING TO ANY BREACH BY A PARTY IN THE EVENT OF A TERMINATION OF THIS AGREEMENT PURSUANT TO ARTICLE XIII OR (C)ANY OTHER BREACH OR ALLEGED BREACH OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BAR RECOVERY BY ONE PARTY AGAINST ANOTHER PARTY FOR COVERED LIABILITIES HEREUNDER TO THE EXTENT SUCH COVERED LIABILITIES ARE OWED BY THE CLAIMING PARTY TO AN UNAFFILIATED THIRD PARTY (WHICH 17 SHALL NOT INCLUDE ANY SELLER INDEMNIFIED PARTIES OR BUYER INDEMNIFIED PARTIES). [SIGNATURE PAGE FOLLOWS] 18 IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of the Parties as of the day first above written. SELLER: MARSHALL R. YOUNG OIL CO., a Delaware corporation By: /s/ Shannon E. Y. Ray Shannon E. Y. Ray President By: /s/ George M. Young George M. Young Chairman BUYER: QUICKSILVER RESOURCES INC., a Delaware corporation By: /s/ Glenn Darden Glenn Darden President and Chief Executive Officer Signature Page to Asset Purchase Agreement APPENDIX A Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between Marshall R. Young Oil Co., as “Seller”, and Quicksilver Resources Inc., as “Buyer” DEFINITIONS “Accounting Referee” shall be as defined in Section 3.4. “Adjusted Cash Consideration” shall be defined in Section3.1(a). “Adjusted Common Units Consideration” shall be as defined in Section 3.1(a). “Adjustment Period” shall be as defined in Section3.3(a). “Adjusted Purchase Price” shall be as defined in Section3.1(a). “Adjusted Purchase Price Statement” shall be as defined in Section3.1(b). “Affiliate” shall mean, as to the Person specified, any Person controlling, controlled by or under common control with such specified Person.The concept of control, controlling or controlled as used in the aforesaid context means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of another, whether through the ownership of voting securities, by contract or otherwise. “Agreed Rate” shall mean an annual rate of interest equal to the lesser of (i) eight percent (8%) and (ii) the maximum rate of interest allowed by Law. “Agreement” shall be as defined in the preamble to the Asset Purchase Agreement. “Assets” shall be as defined in Article II. “Assumed Liabilities” shall mean all Covered Liabilities arising out of or attributable to the ownership, use, construction, maintenance or operation of the Assets before or after the Effective Time other than those for which Buyer is entitled to indemnification pursuant to Section 9.2. “BreitBurn” shall mean BreitBurn Energy Partners L.P., a Delaware limited partnership. “BreitBurn Partnership Agreement” shall mean the First Amended and Restated Limited Partnership Agreement of BreitBurn Energy Partners L.P., dated as of October 10, 2006, as amended. “BreitBurn Registration Rights Agreement” shall mean the Registration Rights Agreement between Buyer and BreitBurn, dated as of November 1, 2007, as amended. Appendix A, Page 1 “Buyer” shall be as defined in the preamble to this Agreement. “Buyer Indemnified Parties” shall be as defined in Section9.2. “Cash Consideration” shall be as defined in Section 3.1(a). “Cashiers Check” shall be as defined in Section 3.2. “Check Amount” shall be as defined in Section 3.2. “Closing” shall be the consummation of the transactions contemplated by ArticleVII. “Closing Date” shall mean (i)May11, 2010, or (ii)such other date as may be mutually agreed to by Seller and Buyer. “Code” shall mean the Internal Revenue Code of 1986, as amended, and any successor thereto, together with all regulations promulgated thereunder. “Common Units” shall mean the common unit representing limited partnership interests issued by BreitBurn that are registered under Section 12(b) of the Securities Exchange Act of 1934, as amended, and are listed for trading on the NASDAQ Global Select Market. “Common Units Consideration” shall be as defined in Section 3.1(a). “Conveyance” shall be as defined in Section6.1. “Covered Liabilities” shall mean any and all debts, losses, liabilities, duties, claims, damages, obligations, payments (including, without limitation, those arising out of any demand, assessment, settlement, judgment or compromise relating to any actual or threatened actions, suits, arbitrations, proceedings or investigations), Taxes, costs and expenses (including, without limitation, any attorneys’ fees and any and all expenses whatsoever incurred in investigating, preparing or defending any actions, suits, arbitrations, proceedings or investigations), matured or unmatured, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown, including, without limitation, any of the foregoing arising under, out of or in connection with any actions, suits, arbitrations, proceedings or investigations, any order or consent decree of any Governmental Authority, any award of any arbitrator, or any Law, contract, commitment or undertaking. “Effective Time” shall mean 7:00 a.m., Central Standard Time, on January 1, 2010. “Eligible Holder” means a person or entity qualified to hold an interest in oil and gas leases on federal lands.As of the date hereof, Eligible Holder means: (1) a citizen of the United States; (2) a corporation organized under the laws of the United States or of any state thereof; (3)a public body, including a municipality; or (4) an association of United States citizens, such as a partnership or limited liability company, organized under the laws of the United States or of any state thereof, but only if such association does not have any direct or indirect foreign ownership, other than foreign ownership of stock in a parent corporation organized under the laws of the United States or of any state thereof. For the avoidance of doubt, onshore mineral Appendix A, Page 2 leases or any direct or indirect interest therein may be acquired and held by aliens only through stock ownership, holding or control in a corporation organized under the laws of the United States or of any state thereof. “Environmental Laws” shall mean all Laws relating to (i)the control of any pollutant or potential pollutant or protection of the air, water, land or the environment, (ii)solid, gaseous or liquid waste generation, handling, treatment, storage, disposal or transportation or (iii)exposure to hazardous, toxic, explosive, corrosive or other substances alleged to be harmful.“Environmental Laws” shall include, but not be limited to, the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Resource Conservation Recovery Act, 42 U.S.C. § 6901 et seq., the Superfund Amendments and Reauthorization Act, 42 U.S.C. § 11001 et seq., the Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq. and the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq. “Excluded Assets” shall mean the following: (a)all deposits, cash, checks, funds and accounts receivable attributable to Seller’s interest in the Assets with respect to any period of time prior to the Effective Time; (b)all (i) Hydrocarbons produced from or attributable to the Subject Interests with respect to all periods prior to the Effective Time, and (ii) proceeds from or of such Hydrocarbons; (c)all receivables and cash proceeds which were expressly taken into account and for which credit was given in the determination of Net Cash Flow pursuant to Section3.3, as adjusted pursuant to Section3.4; and (d)the Permitted Overriding Royalty Interests. “Final Adjusted Purchase Price Statement” shall be as defined in Section3.4. “Governmental Authority” shall mean (i)the United States of America, (ii)any state, county, municipality or other governmental subdivision within the United States of America and (iii)any court or any governmental department, commission, board, bureau, agency or other instrumentality of the United States of America or of any state, county, municipality or other governmental subdivision within the United States of America. “Hydrocarbons” shall mean crude oil, natural gas, casinghead gas, coalbed methane, distillate, condensate, natural gas liquids and other liquid or gaseous hydrocarbons and carbon dioxide. “Hydrocarbon Interests” shall mean (i)leases affecting, relating to or covering any Hydrocarbons and the leasehold interests and estates in the nature of working or operating interests under such leases, as well as overriding royalties, net profits interests, production payments, carried interests, rights of recoupment and other interests in, under or relating to such leases, (ii)fee interests in Hydrocarbons, (iii)royalty interests in Hydrocarbons, (iv)any other interest in Hydrocarbons in place, (v)any economic or contractual rights, options or interests in Appendix A, Page 3 and to any of the foregoing, including, without limitation, any farmout or farmin agreement affecting any interest or estate in Hydrocarbons, and (vi) any and all rights and interests attributable or allocable thereto by virtue of any pooling, unitization, communitization, production sharing or similar agreement, order or declaration. “Indemnified Party” shall be as defined in Section 9.3. “Indemnitor” shall be as defined in Section 9.3. “Initial Adjusted Purchase Price Amount” shall be as defined in Section3.1(b). “JOA” shall be as defined in Section9.2. “JPMorgan” shall be as defined in Section6.3. “Land” shall be as defined in subsection (b) of Article II. “Law” shall mean any applicable statute, law, ordinance, regulation, rule, ruling, order, restriction, requirement, writ, injunction, decree or other official act of or by any Governmental Authority. “Negative Imbalance” shall mean, respectively as to each Property Subdivision to which the Subject Interests are attributable and without duplication, the sum (expressed in MMBtus) of (i)the aggregate make-up, prepaid or other volumes of natural gas that Seller was obligated as of the Effective Time, on account of prepayment, advance payment, take-or-pay, gas balancing or similar obligations, to deliver from the Subject Interests attributable to such Property Subdivision after the Effective Time without then or thereafter being entitled to receive full payment therefor (proportionately reduced to the extent Seller will be entitled to receive partial payment therefor) and (ii)the aggregate pipeline or processing plant imbalances or overdeliveries for which Seller is obligated to pay or deliver natural gas or cash as of the Effective Time to any pipeline, gatherer, transporter, processor, co-owner or purchaser in connection with any other natural gas attributable to the Subject Interests. “Net Cash Flow” shall be as defined in Section3.3(b). “Net Revenue Interest” shall mean an interest (expressed as a percentage or decimal fraction) in and to all Hydrocarbons produced and saved from or attributable to a Property Subdivision. “Partial Assignment of Registration Rights Agreement” shall be as defined in Section 7.3(c). “Parties” and “Party” shall be defined in the preamble to this Agreement. “Permitted Overriding Royalty Interests” shall mean the overriding royalty interests conveyed by Seller in the assignments described in ScheduleI. “Person” shall mean any Governmental Authority or any individual, firm, partnership, corporation, joint venture, trust, unincorporated organization or other entity or organization. Appendix A, Page 4 “Preference Right” shall mean any right or agreement that enables or may enable any Person to purchase or acquire any Asset or any interest therein or portion thereof as a result of or in connection the execution or delivery of this Agreement or the consummation or performance of the terms and conditions contemplated by this Agreement. “Property Schedule” means ExhibitA-2 attached to and made a part of this Agreement. “Property Subdivision” shall mean each well location, well, well completion or other subdivision of property described or referenced in Part II of the Property Schedule.The Property Subdivision with respect to any well, well location, well completion, or multiple well completion referenced in the Property Schedule shall include the spacing unit for such well, well location or well completion. “Purchase Price” shall be as defined in Section 3.1(a). “Records” shall be as defined in subsection (c)(iv) of Article II. “Retained Asset” shall be as defined in Section 5.1. “Securities Act” shall be as defined in Section 4.1(r). “Seller” shall be as defined in the preamble to this Agreement. “Seller Indemnified Parties” shall be as defined in Section9.1. “Subject Interests” shall be as defined in subsection (a) of Article II. “Taxes” shall mean all federal, state and local taxes or similar assessments or fees, together with all interest, fines, penalties and additions thereto. “Transfer Requirement” shall mean any consent, approval, authorization or permit of, or filing with or notification to, any Person which must be obtained, made or complied with for or in connection with any sale, assignment, transfer or encumbrance of any Asset or any interest therein in order (i) for such sale, assignment, transfer or encumbrance to be effective, (ii) to prevent any termination, cancellation, default, acceleration or change in terms (or any right thereof from arising) under any terms, conditions or provisions of any Asset (or of any agreement, instrument or obligation relating to or burdening any Asset) as a result of such sale, assignment, transfer or encumbrance, or (iii) to prevent the creation or imposition of any lien, charge, penalty, restriction, security interest or encumbrance on or with respect to any Asset (or any right thereof from arising) as a result of such sale, assignment, transfer or encumbrance; excluding, however, from the definition of Transfer Requirements consents and approvals of assignments by any Governmental Authority (other than consents and approvals by any Governmental Authority in connection with the assignment of any lease from a city or county that is included in the Subject Interests) that are customarily obtained after closing the transactions of this nature. “Working Interest” shall mean the percentage of costs and expenses attributable to the maintenance, development and operation of a Property Subdivision. Appendix A, Page 5 EXHIBIT 6.1 Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” GENERAL CONVEYANCE THIS GENERAL CONVEYANCE (this “Conveyance”) executed by MARSHALLR. YOUNG OIL CO. a Delaware corporation (“Assignor”), whose address is 1320 S. University Drive, No.400, Fort Worth, Texas 76107, to QUICKSILVER RESOURCES INC., a Delaware corporation (“Assignee”), whose address is 777 West Rosedale Street, Fort Worth, Texas 76104, dated effective at 7:00 a.m. (Central Standard Time) on January1, 2010 (said hour and day hereinafter called the “Effective Time”). ARTICLE 1 CONVEYANCE OF ASSETS Assignor, for Ten and No/100 Dollars ($10.00) and other good and valuable consideration in hand paid by Assignee, the receipt and sufficiency of which consideration are hereby acknowledged and confessed, by these presents does hereby GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER AND DELIVER unto Assignee, the following described assets and properties (except to the extent constituting Excluded Assets) (collectively, the “Assets”): (a)The undivided interests specified in Exhibit A in, to or under the Hydrocarbon Interests (hereinafter defined) described therein and all other interests of Assignor in, to or under or derived from any lands (i) covered by or subject to any of the Hydrocarbon Interests described in Exhibit Aor (ii) included in the geographic area described in ExhibitA-1, even though such interests of Assignor may be incorrectly described or referred to in, or a description thereof may be omitted from, Exhibit A (the “Subject Interests”); (b)All right, title and interest of Assignor in and to the lands covered by or subject to the Subject Interests (the “Land”); (c)All right, title and interest of Assignor in and to or derived from the following insofar as the same are attributable to the Subject Interests or any of the other Assets:(i) all rights with respect to the use and occupancy of the surface of and the subsurface depths under the Land, (ii) all agreements and contracts, easements, rights-of-way, servitudes and other estates, (iii) all real and personal property located in or upon the Lands or used in connection with the exploration, development or operation of the Subject Interests, and (iv) any and all lease files, title files, land files, division order files, marketing files, well files, production records, seismic, geological, geophysical and engineering data, and all other files, maps and data (in whatever form) arising out of or relating to the Subject Interests or the ownership, use, development, maintenance or operation of the other Assets; and Exhibit 6.1, Page 1 of 8 (d)All (i)Hydrocarbons produced from or attributable to the Subject Interests with respect to all periods subsequent to the Effective Time and (ii)proceeds from or of Hydrocarbons produced from or attributable to the Subject Interests with respect to all periods subsequent to the Effective Time. For purposes of this Conveyance, the term “Hydrocarbon Interests” means (i)leases affecting, relating to or covering any crude oil, natural gas, casinghead gas, coalbed methane, distillate, condensate, natural gas liquids and other liquid or gaseous hydrocarbons and carbon dioxide (collectively, “Hydrocarbons”) and the leasehold interests and estates in the nature of working or operating interests under such leases, as well as overriding royalties, net profits interests, production payments, carried interests, rights of recoupment and other interests in, under or relating to such leases, (ii)fee interests in Hydrocarbons, (iii)royalty interests in Hydrocarbons, (iv)any other interest in Hydrocarbons in place, (v)any economic or contractual rights, options or interests in and to any of the foregoing, including, without limitation, any farmout or farmin agreement affecting any interest or estate in Hydrocarbons, and (vi) any and all rights and interests attributable or allocable thereto by virtue of any pooling, unitization, communitization, production sharing or similar agreement, order or declaration. There is excluded from this Conveyance and the Assets and reserved unto Assignor the following described interests, rights and properties (the “Excluded Assets”): (a)all deposits, cash, checks, funds and accounts receivable attributable to Assignor’s interest in the Assets with respect to any period of time prior to the Effective Time; (b)all (i) Hydrocarbons produced from or attributable to the Subject Interests with respect to all periods prior to the Effective Time, and (ii) proceeds from or of Hydrocarbons produced from or attributable to the Subject Interests with respect to all periods prior to the Effective Time; (c)all receivables and cash proceeds which were expressly taken into account and for which credit was given in the determination of Net Cash Flow pursuant to Section3.3 of the Purchase Agreement (hereinafter defined), as adjusted pursuant to Section3.4 of the Purchase Agreement; (d)the overriding royalty interests reserved in the assignments described in Exhibit B (the “Permitted Overriding Royalty Interests”); and (e)that certain oil and gas lease dated August 1, 2006, from Caleast Nat Texas LP, as Lessor, to Assignor, as Lessee, recorded as Document No. D206402249 in the Official Public Records of Tarrant County, Texas. TO HAVE AND TO HOLD the Assets, together with all and singular the rights and appurtenances thereunto in anywise belonging, unto Assignee, its successors and assigns, forever; and Assignor does hereby bind itself and its successors and assigns, to warrant and forever defend Defensible Title (hereinafter defined) unto Assignee, its successors and assigns, against every person whomsoever lawfully claiming or to claim the same or any part thereof, by, through or under Assignor and/or the Estate of William Kelly Young, but not otherwise; Exhibit 6.1, Page2 of 8 provided, however, that Assignee does hereby acknowledge and agree that it shall not be entitled to claim that a breach of such warranty of Defensible Title exists as a result of the Permitted Overriding Royalty Interests or any previous assignment of any Hydrocarbon Interest from Assignor to Assignee.For purposes of this Conveyance, the terms (i) “Defensible Title” shall mean, respectively as to the Subject Interest or Subject Interests related to a particular well, well completion, well location or other subdivision of property described or refeferenced in PartII of ExhibitA (a “Property Subdivision”), good and defensible record title to such Property Subdivision and the Subject Interest or Subject Interests related to such Property Subdivision that:(i) entitles Assignee to receive and retain, without suspension, reduction or termination, not less than the applicable Net Revenue Interest or Net Revenue Interests specified for such Property Subdivision in Part II of Exhibit A through plugging, abandonment and salvage of all wells comprising or included in such Property Subdivision and all wells now or hereafter producing from or attributable to such Property Subdivision; (ii) obligates Assignee to bear the costs and expenses attributable to the maintenance, development, and operation of such Property Subdivision through plugging, abandonment and salvage of all wells comprising or included in such Property Subdivision and all wells now or hereafter producing from or attributable to such Property Subdivision in an amount not greater than the applicable Working Interest or Working Interests specified for such Property Subdivision in Part II of ExhibitA; and (iii) except for Permitted Encumbrances (hereinafter defined), is free and clear of all liens, security interests, pledges, collateral assignments, charges, irregularities, deficiencies, defects and other encumbrances, and (ii) “Permitted Encumbrances” shall mean any of the following matters: (1)any (a) inchoate liens or charges constituting or securing the payment of expenses which were incurred incidental to maintenance, production or operation of the Assets or for the purpose of producing or processing Hydrocarbons therefrom or therein in the ordinary course of business and (b) materialman’s, mechanics’, repairman’s, employees’, contractors’, operators’ or other similar liens, security interests or charges for liquidated amounts arising in the ordinary course of business incidental to maintenance, production or operation of the Assets or the production or processing of Hydrocarbons therefrom, but only to the extent the matters in (a) and (b) are matters which Assignee has expressly agreed to assume or pay pursuant to the terms of the Purchase Agreement; (2)any liens for Taxes not yet delinquent; (3)any liens or security interests created by Law or reserved in oil, gas and/or mineral leases for royalty, bonus or rental or for compliance with the terms of the Subject Interests; (4)all Transfer Requirements expressly identified and set forth in Schedule 4.1(f) to the Purchase Agreement; (5)consents to assignment from Governmental Authorities that may be required under the terms of (or regulations specifically applicable to) any state leases in connection with the assignment thereof or any interest therein; Exhibit 6.1, Page3 of 8 (6)any easements, rights of way, servitudes, permits or licenses to the extent such matters, individually or in the aggregate, do not (a) interfere in any material respect with Assignee’s operation of the portion of the Assets burdened thereby or (b) require Assignee to incur any liability with respect thereto; (7)Lessors’ royalties, overriding royalties, payments out of production, reversionary interests, convertible interests, net profits interests and other burdens affecting Assignee’s Net Revenue Interest if the net cumulative effect of such burdens does not operate to (a) reduce the Net Revenue Interest of Assignee in any Property Subdivision to less than the Net Revenue Interest for such Property Subdivision as set forth in Part II of Exhibit A; or (b) increase the Working Interest of Assignee in any such Property Subdivision to greater than the Working Interest therefor as set forth in Part II of Exhibit A (unless Assignee’s Net Revenue Interest therein is increased in the same proportion); (8)Non-consent penalties applied against the interest of Assignee arising under applicable operating agreements included in the Assets heretofore incurred if the net cumulative effective of such penalties does not (a) reduce Assignee’s Net Revenue Interest in any Property Subdivision below the Net Revenue Interest for such Property Subdivision set forth in Part II of Exhibit A or (b) increase the Working Interest of Assignee in any Property Subdivision to greater than the Working Interest therefor as set forth in Part II of Exhibit A (unless Assignee’s Net Revenue Interest therein is increased in the same proportion); and (9)Rights of reassignment upon the surrender or expiration of any lease. ARTICLE 2 MISCELLANEOUS 2.1Further Assurances.Assignor covenants and agrees to execute and deliver to Assignee all such other and additional instruments and other documents and will do all such other acts and things as may be necessary to more fully assure to Assignee or its successors or assigns all of the respective properties, rights and interests herein and hereby granted or intended so to be, including, without limitation, executing separate assignments of individual oil, gas and mineral leases or interests therein which are included in the Assets and which are necessary to facilitate the recognition of Assignee’s ownership of the Assets by all applicable Governmental Authorities. 2.2Separate Assignments.Any separate assignments which have been, or will be, executed for filing with and approval by applicable Governmental Authorities (a) shall evidence the conveyance and assignment of the applicable Assets herein made, and shall not constitute any additional conveyance or assignment of the Assets, (b) are not intended to modify, and shall not modify, any of the terms, warranties, covenants and conditions set forth in this Conveyance, and (c) shall be deemed to contain all of the terms and provisions of this Conveyance, as fully and to all intents and purposes as though the same were set forth at length in such separate assignments. Exhibit 6.1, Page4 of 8 2.3Successors and Assigns.All of the provisions hereof shall inure to the benefit of and be binding upon the respective successors and assigns of Assignor and Assignee.All references herein to either Assignor or Assignee shall include their respective successors and assigns. 2.4Counterparts.This Conveyance is being executed in several original counterparts.Each such counterpart hereof shall be deemed to be an original instrument, but all such counterparts shall constitute but one and the same assignment. 2.5Filings.As a matter of convenience and not as a limitation to the Assets covered by this Conveyance, the parties hereto may file in a particular county a counterpart of this Conveyance that only includes the descriptions of those Assets that are located in such county. 2.6Purchase Agreement.Any defined term used but not otherwise defined herein shall have the meaning given to such term in that certain Asset Purchase Agreement dated May11, 2010, by and between Assignor, as “Seller”, and Assignee, as “Buyer” (the “Purchase Agreement”). [SIGNATURE PAGE FOLLOWS] Exhibit 6.1, Page5 of 8 IN WITNESS WHEREOF, Assignor and Assignee have caused this Conveyance to be executed on the dates of their respective acknowledgments set forth below, to be effective, however, as of the Effective Time. ASSIGNOR: MARSHALL R. YOUNG OIL CO., a Delaware corporation By: Shannon E. Y. Ray President By: George M. Young Chairman ASSIGNEE: QUICKSILVER RESOURCES INC., a Delaware corporation By: Glenn Darden President and Chief Executive Officer Exhibit 6.1, Page6 of 8 STATE OF TEXAS § § COUNTY OF TARRANT § This instrument was acknowledged before me on May11, 2010, by ShannonE. Y. Ray, President of Marshall R. Young Oil Co., a Delaware corporation, on behalf of said corporation. (SEAL) Notary Public in and for the State of Texas Printed Name of Notary My commission expires: STATE OF TEXAS § § COUNTY OF TARRANT § This instrument was acknowledged before me on May11, 2010, by George M. Young, Chairman of Marshall R. Young Oil Co., a Delaware corporation, on behalf of said corporation. (SEAL) Notary Public in and for the State of Texas Printed Name of Notary My commission expires: Exhibit 6.1, Page7 of 8 STATE OF TEXAS § § COUNTY OF TARRANT § This instrument was acknowledged before me on May11, 2010, by Glenn Darden, President and Chief Executive Officer of Quicksilver Resources Inc., a Delaware corporation, on behalf of said corporation. (SEAL) Notary Public in and for the State of Texas Printed Name of Notary My commission expires: Exhibit 6.1, Page8 of 8 EXHIBIT 6.3(A) Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” NOTICE TO BREITBURN May 10, 2010 Re: Notice of Assignment BreitBurn Energy Partners L.P. 515 South Flower Street, Suite 4800 Los Angeles, California 90071 Ladies and Gentlemen: Pursuant to Section 2.10 of the registration rights agreement dated as of November 1, 2007 and as amended on April 5, 2010 (the “Registration Rights Agreement”) by and between Quicksilver Resources Inc. (“QRI”) and BreitBurn Energy Partners L.P. (“BBEP”), QRI hereby gives notice to you of the proposed assignment by QRI of 3,619,901 Acquired Units (as defined in the Registration Rights Agreement) to Marshall R. Young Oil Co. (“MRYO”) and of the proposed assignment of QRI’s rights under the Registration Rights Agreement related to such 3,619,901 Acquired Units.The parties anticipate that MRYO will acquire the Acquired Units on May 11, 2010 or shortly thereafter pursuant to a private placement exemption.MRYO’s address is 1320 S. University Drive, No. 400, Fort Worth, Texas 76107, Attention:Shannon Y. Ray, President, and facsimile is (817) 877-3278.As required by Section 2.10 of the Registration Rights Agreement, pursuant to the Assignment Agreement between us and MRYO, a copy of the form of which is enclosed, MRYO will assume in writing responsibility for its portion of our obligations under the Registration Rights Agreement. Please do not hesitate to contact Elizabeth Giddens at (817) 665-4894 if you have any questions with respect to the foregoing. Very truly yours, QUICKSILVER RESOURCES INC. By: /s/ Glenn Darden Name: Glenn Darden Title: President and Chief Executive Officer 777 West Rosedale Street Fort Worth, Texas 76104 817-665-5000 Fax: 817-665-5005 www.qrinc.com EXHIBIT 6.3(B) Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” TRANSFER AGENT LETTER Quicksilver Resources Inc. 777 West Rosedale Street Fort Worth, Texas 76104 JPMorgan Chase Bank, N.A. 10 South Dearborn, 7th Floor Chicago, Illinois 60603 May 11, 2010 American Stock Transfer & Trust Company 6201 15th Avenue Brooklyn, New York 11219 Attn: Joe Alicia Re:Certificate issued to Quicksilver Resources Inc. evidencing 21,347,972 common units in BreitBurn Energy Partners L.P. (“BreitBurn”), CUSIP 106, certificate number BBEP 0114 (the “Certificate”). Dear Mr. Alicia: The above-referenced Certificate was issued by American Stock Transfer & Trust Company, as transfer agent and registrar, on November 1, 2007.Quicksilver Resources Inc. (“Quicksilver”) previously pledged the Certificate to JPMorgan Chase Bank, N.A. (“JP Morgan”).The original Certificate is included with this letter. Quicksilver has entered into an Asset Purchase Agreement with Marshall R. Young Oil Co. (“MRYOC”) for the purchase of certain assets.As part of the consideration for the purchase of the assets, Quicksilver has assigned 3,619,901 of its common units in BreitBurn to MRYOC.Included with this letter is a copy of the Assignment Separate From Certificate.Also included with this letter are the resolutions of the Board of Directors of Quicksilver authorizing its officers to execute, on behalf of Quicksilver, the Asset Purchase Agreement and such other documents as are necessary to consummate the transactions contemplated therein. You are hereby instructed and authorized, as transfer agent and registrar, to cancel the Certificate and replace the same with five (5) new certificates of restricted common units as follows: Number of Common Units in BreitBurn Energy Partners L.P. Issued in the Name of To be Sent to Date of Issuance Quicksilver Resources Inc. Tax ID # 75-2756163 Vinson & Elkins LLP 2001 Ross Ave., Ste 3700 Dallas, TX 75201-2975 Attn: Erec Winandy May 11, 2010 Marshall R. Young Oil Co. Tax ID # 75-0889538 1320 S. University Dr., No. 400 Fort Worth, TX 76107 Texas Capital Bank, N.A. 2000 McKinney Ave., Ste 700 Dallas, TX 75201 Attn: Sharon Butler, Sr. Vice Pres. May 11, 2010 Marshall R. Young Oil Co. Tax ID # 75-0889538 1320 S. University Dr., No. 400 Fort Worth, TX 76107 Texas Capital Bank, N.A. 2000 McKinney Ave., Ste 700 Dallas, TX 75201 Attn: Sharon Butler, Sr. Vice Pres. May 11, 2010 Marshall R. Young Oil Co. Tax ID # 75-0889538 1320 S. University Dr., No. 400 Fort Worth, TX 76107 Texas Capital Bank, N.A. 2000 McKinney Ave., Ste 700 Dallas, TX 75201 Attn: Sharon Butler, Sr. Vice Pres. May 11, 2010 Marshall R. Young Oil Co. Tax ID # 75-0889538 1320 S. University Dr., No. 400 Fort Worth, TX 76107 Texas Capital Bank, N.A. 2000 McKinney Ave., Ste 700 Dallas, TX 75201 Attn: Sharon Butler, Sr. Vice Pres. May 11, 2010 If any other documentation is required in order to issue the certificates as described above, or if for any reason you cannot strictly comply with the terms of this request, please immediately contact Elizabeth Giddens of Quicksilver at (817) 665-4894; provided, however, that any changes to the instructions provided in this letter shall also require the consent of JPMorgan and MRYOC.Furthermore, if you are unable to complete this request prior to5:00 p.m. Central Time onMay 31, 2010, you are hereby instructed to return the original Certificate toErec Winandy of Vinson & Elkins LLP at the address listed above. If you have any other questions regarding the above matters, please do not hesitate to contact Elizabeth Giddens of Quicksilver at (817) 665-4894; Brian P. Orlando of JPMorgan at (214) 965-3245; or Patrick Reardon, counsel to MRYOC at (817) 348-8801. [Signature Page Follows] - 2- Sincerely, QUICKSILVER RESOURCES INC. By: Vanessa Gomez LaGatta Vice President - Treasurer JPMORGAN CHASE BANK, N.A. By: Brian P. Orlando Vice President Please acknowledge receipt of the originalCertificate and confirm your agreement to strictly comply with these instructions by signing and dating a copy of this letter in the space provided below and returning such signed copy to Erec Winandy of Vinson & Elkins LLP at the address listed above, by e-mail to ewinandy@velaw.com or by fax to (214) 999-7756. AMERICAN STOCK TRANSFER & TRUST COMPANY By: Name: Title: Date: cc: Greg Brown, BreitBurn Energy Partners L.P. Joseph P. Hadley, Davis Polk & Wardwell LLP Shannon Y. Ray, Marshall R. Young Oil Co. Patrick A. Reardon, The Reardon Firm, 1000 Macon St., Ste. 300, Fort Worth, TX 76102 encl.: Original Certificate Assignment Separate From Certificate Resolutions of Board of Directors of Quicksilver - 3 - EXHIBIT 7.2(b) Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” AFFIDAVIT OF NON-FOREIGN STATUS Section 1445 of the Internal Revenue Code provides that a transferee of a United States real property interest must withhold tax if the transferor is a foreign person.To inform the transferee, Quicksilver Resources Inc., a Delaware corporation (“Transferee”), that withholding of tax is not required upon the disposition of a United States real property interest by Marshall R. Young Oil Co., a Delaware corporation (“Transferor”), the undersigned hereby certifies the following on behalf of Transferor: 1.Transferor is not a foreign corporation, foreign partnership, foreign trust or foreign estate (as those terms are defined in the Internal Revenue Code and Income Tax Regulations); 2.Transferor’s United States employer identification number is 75-0889538; and 3.Transferor’s office address is 1320 S. University Drive, Suite 400, Fort Worth, Texas76107. Transferor understands that this certification may be disclosed to the Internal Revenue Service by Transferee and that any false statement contained herein could be punished by fine, imprisonment or both. Under penalties of perjury, I declare that I have examined this certification and to the best of my knowledge and belief it is true, correct and complete, and I further declare that I have authority to sign this document on behalf of Transferor. IN WITNESS WHEREOF, the undersigned has executed this certificate effective as of May11, 2010. MARSHALL R. YOUNG OIL CO. By: Shannon E. Y. Ray President By: George M. Young Chairman - 1 - STATE OF TEXAS § § COUNTY OF TARRANT § This instrument was acknowledged before me on May11, 2010, by ShannonE. Y. Ray, President of Marshall R. Young Oil Co., a Delaware corporation, on behalf of said corporation. (SEAL) Notary Public in and for the State of Texas Printed Name of Notary My commission expires: STATE OF TEXAS § § COUNTY OF TARRANT § This instrument was acknowledged before me on May11, 2010, by George M. Young, Chairman of Marshall R. Young Oil Co., a Delaware corporation, on behalf of said corporation. (SEAL) Notary Public in and for the State of Texas Printed Name of Notary My commission expires: -2 - EXHIBIT 7.3(b) Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” ASSIGNMENT SEPARATE FROM CERTIFICATE FOR VALUE RECEIVED, the undersigned, Quicksilver Resources Inc., a Delaware corporation (the “Assignor”), hereby sells, assigns and transfers to Marshall R. Young Oil Co., a Delaware corporation (the “Assignee”), pursuant to the terms and conditions of that certain Asset Purchase Agreement dated of even date herewith by and between the Assignor and the Assignee, all if its rights, title and interest in and to 3,619,901 Common Units representing limited partnership interests in BreitBurn Energy Partners, L.P., a Delaware limited partnership (the “Company”), standing in the Assignor’s name on the books of the Company, and does hereby irrevocably constitute and appoint as attorney-in-fact to transfer said interests on the books of the Company, with full power of substitution in the premises.Upon the Company’s or the Assignee’s written request, the Assignor shall execute and deliver from time to time hereafter all such further documents and instruments and shall do and perform all such acts as may be reasonably necessary to give full effect to the intent of this Assignment Separate From Certificate. IN WITNESS WHEREOF, the Assignor has executed this Assignment Separate from Certificate effective as of the 11th day of May, 2010. QUICKSILVER RESOURCES INC. By: Name: Glenn Darden Title: President and Chief Executive Officer EXHIBIT 7.3(c) Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” PARTIAL ASSIGNMENT OF REGISTRATION RIGHTS AGREEMENT ASSIGNMENT AGREEMENT This Assignment Agreement is entered into as of May 11, 2010 by and between Quicksilver Resources Inc. (“QRI”) and Marshall R. Young Oil Co. (“MRYO”). W I T N E S S E T H : WHEREAS, QRI and MRYO are parties to an asset purchase agreement dated as of May11, 2010 (the “Purchase Agreement”) pursuant to which QRI has agreed, on the terms and subject to the conditions contained therein, to purchase from MRYO certain specified assets in exchange for $62,000,000 and 3,619,901 common units representing limited partner interests (“Units”) in Breitburn Energy Partners L.P. (“BBEP”); WHEREAS, QRI is party to a registration rights agreement by and between BBEP and QRI dated as of November 1, 2007 and as amended as of April 5, 2010 (the “Registration Rights Agreement”) relating to the Units; WHEREAS, QRI desires to transfer to MRYO its rights under the Registration Rights Agreement relating to the 3,619,901 Units pursuant to Section 2.10 of the Registration Rights Agreement; NOW, THEREFORE, the parties hereto agree as follows: Section 1.Assignment and Acceptance. QRI hereby assigns to MRYO its rights and responsibilities under the Registration Rights Agreement relating to the 3,619,901 Units purchased by MRYO pursuant to the Purchase Agreement.MRYO hereby accepts assignment of such rights and assumes such responsibilities. Section 2. Governing Law.This Amendment shall be governed by and construed in accordance with the laws of the State of New York. Section 3.Counterparts.This Assignment Agreement may be signed in any number of counterparts, each of which shall be an original, with the same effect as if the signatures thereto and hereto were upon the same instrument. IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to be duly executed as of the date first above written. QUICKSILVER RESOURCES INC. By: Name: Glenn Darden Title: President and Chief Executive Officer MARSHALL R. YOUNG OIL CO. By: Name: Shannon E. Y. Ray Title: President By: Name: George M. Young Title: Chairman 2 EXHIBIT A-1 Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” GEOGRAPHIC AREA EXHIBIT A-2 Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” PROPERTY SCHEDULE I.PART I QRI File No Lease Name Original Lessee Lse Dated Recorded County Document # Amended Date Amendment Document # TX4390002.01 MICHAEL C OLCOTT MARSHALL R YOUNG OIL COMPANY 03/25/2005 TARRANT D205143296 TX4390002.02 MARY SUSAN OLCOTT MARSHALL R YOUNG OIL COMPANY 06/20/2005 TARRANT D205177448 TX4390002.03 OLCOTT TRUSTS FROST BK TR MARSHALL R YOUNG OIL COMPANY 09/15/2005 TARRANT D205281911 TX4390003.01 LUCILLA S GARRETT MARSHALL R YOUNG OIL COMPANY 04/05/2005 TARRANT D205138067 TX4390003.02 JOHN B SARTAIN MARSHALL R YOUNG OIL COMPANY 04/05/2005 TARRANT D205138066 TX4390003.03 J EDWARD SARTAIN MARSHALL R YOUNG OIL COMPANY 04/05/2005 TARRANT D205163408 TX4390004.00 JACK R MCLAUGHLIN TRUSTEE MARSHALL R YOUNG OIL COMPANY 01/19/2005 TARRANT D205170539 TX4390005.00 S L SIBERT COMPANY INC MARSHALL R YOUNG OIL COMPANY 05/12/2005 TARRANT D205163412 TX4390006.00 MARSHALL R YOUNG OIL COMPANY 05/12/2005 TARRANT D205170540 TX4390007.00 DEBORAH MUSE MARSHALL R YOUNG OIL COMPANY 04/18/2005 TARRANT D205170541 02/06/2009 D209058250 TX4390007.00 DEBORAH MUSE 04/11/2008 D208172617 TX4390008.00 JOHN W FITZWATER ET UX TR MARSHALL R YOUNG OIL COMPANY 04/12/2005 TARRANT D205241482 TX4390009.00 LAKE ARLINGTON STORAGE LP MARSHALL R YOUNG OIL COMPANY 04/12/2005 TARRANT D205241481 TX4390010.00 TRINA M CHARLES-YEANDLE MARSHALL R YOUNG OIL COMPANY 05/20/2005 TARRANT D205255628 TX4390011.00 ELMER E HUBBLE ET UX MARSHALL R YOUNG OIL COMPANY 04/07/2005 TARRANT D205110052 TX4390013.00 GLORIA DESADIER MARSHALL R YOUNG OIL COMPANY 05/23/2005 TARRANT D205231013 TX4390014.00 GUSTAVO L LEAL ET UX MARSHALL R YOUNG OIL COMPANY 05/24/2005 TARRANT D205264964 Exhibit A-2 – Part I – Page 1 TX4390015.00 DARRELL STORY MARSHALL R YOUNG OIL COMPANY 05/23/2005 TARRANT D205225631 TX4390016.00 DICKY HAMPTON, ET UX MARSHALL R YOUNG OIL COMPANY 05/23/2005 TARRANT D205255630 TX4390017.00 820/MARTIN DEVELOPMENT LP MARSHALL R YOUNG OIL COMPANY 04/14/2005 TARRANT D205112088 TX4390018.00 S L MYERS TRUST ET AL MARSHALL R YOUNG OIL COMPANY 04/14/2005 TARRANT D205105376 TX4390019.01 WILLIAM SOWELL ET UX MARSHALL R YOUNG OIL COMPANY 05/18/2005 TARRANT D205163409 TX4390019.02 RONNIE EUGENE KETCHUM MARSHALL R YOUNG OIL COMPANY 09/01/2005 TARRANT D205292840 TX4390019.03 PERRY W KETCHUM MARSHALL R YOUNG OIL COMPANY 09/01/2005 TARRANT D205307388 TX4390019.04 LARRY CHARLES KETCHUM MARSHALL R YOUNG OIL COMPANY 09/01/2005 TARRANT D205342979 TX4390021.00 VIVIENNE B WILLIAMS ET AL MARSHALL R YOUNG OIL COMPANY 07/01/2005 TARRANT D205255638 TX4390022.00 ERNEST THOMAS ET UX MARSHALL R YOUNG OIL COMPANY 11/18/2005 TARRANT D206017040 TX4390023.00 GUINA J HEDGE KRAFT MARSHALL R YOUNG OIL COMPANY 06/01/2005 TARRANT D205225632 TX4390024.00 ROBERT CHAPMAN ET UX MARSHALL R YOUNG OIL COMPANY 06/07/2005 TARRANT D205225633 TX4390025.00 EARL BURLESON, DON DOHERTY MARSHALL R YOUNG OIL COMPANY 05/13/2005 TARRANT D205163410 TX4390026.00 E-DOR LTD MARSHALL R YOUNG OIL COMPANY 04/29/2005 TARRANT D205163411 TX4390027.01 JOHN MICHAEL DAVIS MARSHALL R YOUNG OIL COMPANY 12/05/2005 TARRANT D206017041 TX4390027.02 LINDA RADER OVERMAN MARSHALL R YOUNG OIL COMPANY 09/02/2005 TARRANT D205342980 TX4390027.03 WEB MADDOX TRUST MARSHALL R YOUNG OIL COMPANY 09/20/2005 TARRANT D205281913 TX4390027.04 ROSALIE ANN RADER MARSHALL R YOUNG OIL COMPANY 08/30/2005 TARRANT D205281912 TX4390027.05 BETTY J. MOORE MARSHALL R YOUNG OIL COMPANY 06/10/2005 TARRANT D205220506 TX4390027.06 JOHN N FRY MARSHALL R YOUNG OIL COMPANY 06/10/2005 TARRANT D205209263 TX4390027.07 CAROLYN CAMPBELL MARSHALL R YOUNG OIL COMPANY 06/10/2005 TARRANT D205209264 TX4390027.08 GRAYCE H. DAVIS QUICKSILVER RESOURCES INC 06/14/2005 TARRANT D205209265 TX4390027.09 ROSEMARY HULBURT MARSHALL R YOUNG OIL COMPANY 06/10/2005 TARRANT D205209266 Exhibit A-2 – Part I – Page 2 TX4390027.10 ROBERT N RADER MARSHALL R YOUNG OIL COMPANY 06/24/2005 TARRANT D205209267 TX4390027.11 SHARON FOX MARSHALL R YOUNG OIL COMPANY 06/21/2005 TARRANT D205220505 TX4390027.12 JUDITH E BEEBE MARSHALL R YOUNG OIL COMPANY 06/27/2005 TARRANT D205220504 TX4390027.13 JAMES NEWTON MARSHALL R YOUNG OIL COMPANY 06/29/2005 TARRANT D205220502 TX4390027.14 PAT PACKARD MARSHALL R YOUNG OIL COMPANY 07/01/2005 TARRANT D205220501 TX4390027.15 GERALD S NEWTON MARSHALL R YOUNG OIL COMPANY 06/29/2005 TARRANT D205220503 TX4390027.16 EDWARD TUCKER MUSE MARSHALL R YOUNG OIL COMPANY 06/23/2006 TARRANT D207117225 TX4390027.17 EWELL H MUSE MARSHALL R YOUNG OIL COMPANY 06/23/2006 TARRANT D206220922 TX4390027.18 BILLIE B MOSITES TRUSTEE MARSHALL R YOUNG OIL COMPANY 10/04/2006 TARRANT D206323151 TX4390027.19 CHERYL A MOSITES MARSHALL R YOUNG OIL COMPANY 10/04/2006 TARRANT D206323152 TX4390027.20 DUVONNE C MOSITES MARSHALL R YOUNG OIL COMPANY 10/04/2006 TARRANT D206323153 TX4390027.21 CRISTIE L MOSITES MARSHALL R YOUNG OIL COMPANY 10/04/2006 TARRANT D206323154 TX4390027.22 LORI D MOSITES MARSHALL R YOUNG OIL COMPANY 10/04/2006 TARRANT D206323155 TX4390027.23 EWELL H MUSE III MARSHALL R YOUNG OIL COMPANY 02/05/2007 TARRANT D207088320 TX4390027.24 EDWARD TUCKER MUSE MARSHALL R YOUNG OIL COMPANY 02/05/2007 TARRANT D207088319 TX4390027.25 JESSICA CADWELL MARSHALL R YOUNG OIL COMPANY 05/30/2007 TARRANT D207233344 TX4390027.26 KRISTINE ASHTON MARSHALL R YOUNG OIL COMPANY 05/09/2007 TARRANT D207217310 TX4390027.27 DOUGLAS CADWELL MARSHALL R YOUNG OIL COMPANY 05/09/2007 TARRANT D207217311 TX4390027.28 E P MADDOX III QUICKSILVER RESOURCES INC 09/27/2007 TARRANT D207408114 TX4390027.29 F CHRIS FARKAS TRUST QUICKSILVER RESOURCES INC 12/19/2007 TARRANT D208001564 TX4390027.30 DAUN CRAIG FARKAS QUICKSILVER RESOURCES INC 11/05/2007 TARRANT D208024437 TX4390027.31 EDWARD M MUSE TRUST QUICKSILVER RESOURCES INC 11/30/2007 TARRANT D207450509 TX4390027.32 NANCY LEE BASS QUICKSILVER RESOURCES INC 11/30/2007 TARRANT D207450510 TX4390027.33 NANCY MUSE LEE BASS QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209125162 Exhibit A-2 – Part I – Page 3 TX4390027.34 LUCY RYAN MUSE QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209125163 TX4390027.35 EDWARD M MUSE TRUST QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209125164 TX4390027.36 LINDA RADER OVERMAN QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209134576 TX4390027.37 CAROLYN CAMPBELL QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209134577 TX4390027.38 SHARON FOX QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209134578 TX4390027.39 PATRICIA L PACKARD QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209134579 TX4390027.40 GERALD S NEWTON QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209134580 TX4390027.41 JAMES A NEWTON QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209134581 TX4390027.42 JOHN N FRY QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209134583 TX4390027.43 GRAYCE H DAVIS QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209134582 TX4390027.44 JUDITH E BEEBE QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209145772 TX4390027.45 ROSALIE ANN RADER QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209145770 TX4390027.46 CADWELL-MCCLEEREY FM TR QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209159509 TX4390027.47 JESSICA CADWELL QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209154618 TX4390027.48 ROSEMARY HULBURT QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209154620 TX4390027.49 JOHN MICHAEL DAVIS QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209154623 TX4390027.50 ROBERT N RADER QUICKSILVER RESOURCES INC 04/16/2009 TARRANT D209154622 TX4390027.51 DONO W MOORE QUICKSILVER RESOURCES INC 06/15/2009 TARRANT D209175671 TX4390027.52 KRISTINE WITHAM QUICKSILVER RESOURCES INC 06/30/2009 TARRANT D209197945 TX4390028.00 MARK MATSON ET UX MARSHALL R YOUNG OIL COMPANY 05/16/2005 TARRANT D205185616 TX4390029.00 SOUTH LOOP 820 LP MARSHALL R YOUNG OIL COMPANY 05/09/2005 TARRANT D205185617 05/29/2009 D209168072 TX4390030.00 SCI TEXAS FUNERAL SERVICES MARSHALL R YOUNG OIL COMPANY 06/24/2005 TARRANT D205195024 Exhibit A-2 – Part I – Page 4 TX4390031.00 ROBERT F HENDERSON ET UX MARSHALL R YOUNG OIL COMPANY 04/30/2005 TARRANT D205195025 TX4390032.00 RICHARD MCQUEEN MARSHALL R YOUNG OIL COMPANY 06/30/2005 TARRANT D205202774 TX4390033.00 JAMES W WILBORN ET UX MARSHALL R YOUNG OIL COMPANY 05/11/2005 TARRANT D205241495 TX4390034.00 SUN VALLEY INDUSTRIAL PARK MARSHALL R YOUNG OIL COMPANY 05/09/2005 TARRANT D205209268 TX4390035.00 AL RAY BULLS JR MARSHALL R YOUNG OIL COMPANY 06/14/2005 TARRANT D205209269 TX4390036.00 DJK INC MARSHALL R YOUNG OIL COMPANY 11/30/2005 TARRANT D206067890 05/07/2008 D208257909 TX4390037.00 SHERRY LAWHON ET VIR MARSHALL R YOUNG OIL COMPANY 01/27/2006 TARRANT D206067887 03/26/2008 D208283201 TX4390038.00 G L HARRIS ET UX MARSHALL R YOUNG OIL COMPANY 02/08/2006 TARRANT D206067888 TX4390039.00 NURUL A CHOWDHURY ET UX MARSHALL R YOUNG OIL COMPANY 02/05/2006 TARRANT D206067891 TX4390040.00 AEROSPACE OPTICS INC MARSHALL R YOUNG OIL COMPANY 02/07/2006 TARRANT D206067889 TX4390041.00 FRANK NGUYEN ET UX MARSHALL R YOUNG OIL COMPANY 08/12/2005 TARRANT D206094635 TX4390042.00 BOBBY DAVIS MARSHALL R YOUNG OIL COMPANY 02/21/2006 TARRANT D206094636 TX4390043.00 JOSE A MORENO ET UX MARSHALL R YOUNG OIL COMPANY 04/11/2006 TARRANT D206123047 TX4390044.00 JOY LYNN THOMPSON MARSHALL R YOUNG OIL COMPANY 03/27/2006 TARRANT D206123050 TX4390045.00 DARLA RAY-SMITH/CECIL RAY MARSHALL R YOUNG OIL COMPANY 02/18/2006 TARRANT D206123051 TX4390046.00 THOMAS E CAESAR ET UX MARSHALL R YOUNG OIL COMPANY 02/08/2006 TARRANT D206162967 TX4390047.00 GARY E NICHOLS ET UX MARSHALL R YOUNG OIL COMPANY 05/18/2006 TARRANT D206162970 TX4390049.00 VIOLET MAE MCDONALD MARSHALL R YOUNG OIL COMPANY 05/22/2006 TARRANT D206178713 TX4390050.00 JERRY W GURGANUS MARSHALL R YOUNG OIL COMPANY 05/22/2006 TARRANT D206178715 TX4390051.00 GRADY W CLIFTON JR MARSHALL R YOUNG OIL COMPANY 04/13/2006 TARRANT D206123049 TX4390052.00 JESUS MORENO MARSHALL R YOUNG OIL COMPANY 04/11/2006 TARRANT D206123048 TX4390053.00 ROSE MARY MCCLUNG MARSHALL R YOUNG OIL COMPANY 05/22/2006 TARRANT D206178714 TX4390054.00 SCOTT W SHANNON MARSHALL R YOUNG OIL COMPANY 11/10/2005 TARRANT D205366364 Exhibit A-2 – Part I – Page 5 TX4390056.00 DARRELL R JEFFRESS ET UX MARSHALL R YOUNG OIL COMPANY 11/10/2005 TARRANT D205366365 TX4390057.00 CONLEY LOTT NICHOLS MA CO MARSHALL R YOUNG OIL COMPANY 09/28/2005 TARRANT D205366366 03/16/2009 D209082160 TX4390059.00 RAYMOND C DAVIS MARSHALL R YOUNG OIL COMPANY 10/24/2005 TARRANT D205366367 TX4390060.00 GLADYS JO LILLY MARSHALL R YOUNG OIL COMPANY 07/11/2005 TARRANT D205366368 TX4390061.00 CAPITAL ACCUMULATION & PRE MARSHALL R YOUNG OIL COMPANY 11/18/2005 TARRANT D205384589 TX4390062.00 LAWHON INC MARSHALL R YOUNG OIL COMPANY 11/11/2005 TARRANT D205384590 02/12/2009 D209066274 TX4390063.00 LARRY PEABODY EXEC MARSHALL R YOUNG OIL COMPANY 11/23/2005 TARRANT D205384591 TX4390064.00 ROBERT WARD WILLIAMS MARSHALL R YOUNG OIL COMPANY 11/18/2005 TARRANT D205384592 TX4390065.00 SHERRY LAWHON ET VIR MARSHALL R YOUNG OIL COMPANY 11/11/2005 TARRANT D205384593 TX4390066.00 MICHAEL W SHIELDS MARSHALL R YOUNG OIL COMPANY 11/17/2005 TARRANT D205384595 TX4390067.00 LONNA MASSINGALE MARSHALL R YOUNG OIL COMPANY 06/23/2005 TARRANT D205225634 TX4390068.00 CHARLIE W HARKCOM ET UX MARSHALL R YOUNG OIL COMPANY 06/23/2005 TARRANT D205225635 TX4390069.00 KATHRYN LEE WHITE MARSHALL R YOUNG OIL COMPANY 06/29/2005 TARRANT D205225636 TX4390070.00 PAUL R LORICH MARSHALL R YOUNG OIL COMPANY 07/06/2005 TARRANT D205225637 TX4390071.00 LINDA JEAN COGBURN MARSHALL R YOUNG OIL COMPANY 07/06/2005 TARRANT D205225638 TX4390072.00 RICHARD STEVE ROMANS ET UX MARSHALL R YOUNG OIL COMPANY 07/11/2005 TARRANT D205225639 TX4390073.00 SANDRA IRENE ROMANS MARSHALL R YOUNG OIL COMPANY 07/11/2005 TARRANT D205225640 TX4390074.00 DOROTHY LAVERNE WILLIAMS MARSHALL R YOUNG OIL COMPANY 07/11/2005 TARRANT D205225641 TX4390075.00 WILLIE R STEWART MARSHALL R YOUNG OIL COMPANY 07/06/2005 TARRANT D205225642 TX4390076.00 TONY D DEAUMAN ET UX MARSHALL R YOUNG OIL COMPANY 07/11/2005 TARRANT D205225643 TX4390077.00 WILLARD J COLE ET UX MARSHALL R YOUNG OIL COMPANY 07/11/2005 TARRANT D205225644 TX4390078.00 DONALD GILBERT SIMONS MARSHALL R YOUNG OIL COMPANY 07/18/2005 TARRANT D205225645 TX4390079.00 SAMER A ALSABE ET UX MARSHALL R YOUNG OIL COMPANY 07/26/2005 TARRANT D205225646 Exhibit A-2 – Part I – Page 6 TX4390080.00 HERBERT CECIL BERRY ET UX MARSHALL R YOUNG OIL COMPANY 07/12/2005 TARRANT D205225647 TX4390081.00 H F TULL III ET UX MARSHALL R YOUNG OIL COMPANY 07/11/2005 TARRANT D205225648 TX4390082.00 MARGARET EAGAN MARSHALL R YOUNG OIL COMPANY 07/18/2005 TARRANT D205231014 TX4390083.00 THE FORT WORTH VILLAS MARSHALL R YOUNG OIL COMPANY 05/16/2005 TARRANT D205241496 TX4390085.00 ROY SAMUEL FIELDS JR ET UX MARSHALL R YOUNG OIL COMPANY 07/18/2005 TARRANT D205255639 TX4390086.00 RONALD W WERTZ MARSHALL R YOUNG OIL COMPANY 07/27/2005 TARRANT D205264967 TX4390087.00 WHIZ-Q INC MARSHALL R YOUNG OIL COMPANY 08/03/2005 TARRANT D205264965 04/16/2009 D209119325 TX4390087.00 WHIZ-Q INC 05/14/2009 D209129593 TX4390088.00 OVERNITE TRANSPORATION CO MARSHALL R YOUNG OIL COMPANY 08/10/2005 TARRANT D205281914 TX4390089.00 PITTMAN CONSTRUCTION INC MARSHALL R YOUNG OIL COMPANY 08/07/2005 TARRANT D205281917 TX4390090.00 TRIPLE SEVEN STORES MARSHALL R YOUNG OIL COMPANY 07/28/2005 TARRANT D205281916 TX4390091.00 W H GROVE ESTATE MARSHALL R YOUNG OIL COMPANY 09/20/2005 TARRANT D205281915 TX4390092.00 RAYMUNDO DELGADO ET UX MARSHALL R YOUNG OIL COMPANY 09/19/2005 TARRANT D205292841 TX4390093.00 MARIA DELIA PAZ MARSHALL R YOUNG OIL COMPANY 08/18/2005 TARRANT D205292842 TX4390094.00 ERICA ROBLES SANCHEZ MARSHALL R YOUNG OIL COMPANY 08/31/2005 TARRANT D205292843 TX4390095.00 THOMAS R SPEARS MARSHALL R YOUNG OIL COMPANY 09/26/2005 TARRANT D205292844 TX4390096.00 BOWER & PARKER INV INC MARSHALL R YOUNG OIL COMPANY 08/12/2005 TARRANT D205292845 TX4390097.00 RUDOLF REYES ET UX MARSHALL R YOUNG OIL COMPANY 10/15/2005 TARRANT D205342985 TX4390098.00 EASTLAND REAL ESTATE INV MARSHALL R YOUNG OIL COMPANY 10/24/2005 TARRANT D205342984 TX4390099.00 JUDEA MISSIONARY BAPTIST MARSHALL R YOUNG OIL COMPANY 09/01/2005 TARRANT D205342983 03/15/2009 D209088816 TX4390100.00 BWW TRUST MARSHALL R YOUNG OIL COMPANY 10/14/2005 TARRANT D205342982 TX4390101.00 BWW TRUST MARSHALL R YOUNG OIL COMPANY 09/30/2005 TARRANT D205342981 TX4390102.00 CYNTHIA ANN EVANS ESTES MARSHALL R YOUNG OIL COMPANY 08/16/2005 TARRANT D205307387 TX4390103.00 LEWIS & ASSOC REALTORS INC MARSHALL R YOUNG OIL COMPANY 08/10/2005 TARRANT D205307386 Exhibit A-2 – Part I – Page 7 TX4390104.00 WORLD MISSIONARY BAPTIST MARSHALL R YOUNG OIL COMPANY 09/01/2005 TARRANT D205297236 TX4390105.00 UNLIMITED FAITH II LLC MARSHALL R YOUNG OIL COMPANY 09/01/2005 TARRANT D205297235 TX4390106.00 WILLIE D STRAWTHER ET UX MARSHALL R YOUNG OIL COMPANY 08/22/2005 TARRANT D205297234 TX4390107.00 H D TURNEY & D A DURHAM MARSHALL R YOUNG OIL COMPANY 07/28/2005 TARRANT D205297233 TX4390108.00 GARY M REEDER MARSHALL R YOUNG OIL COMPANY 08/10/2005 TARRANT D205292850 TX4390109.00 LAWHON INC MARSHALL R YOUNG OIL COMPANY 08/01/2005 TARRANT D205292849 02/26/2009 D209066273 TX4390110.00 CORNERSTONE CHURCH FAITH MARSHALL R YOUNG OIL COMPANY 09/22/2005 TARRANT D205292848 TX4390111.00 ARMANDO ZAVALA MARSHALL R YOUNG OIL COMPANY 09/22/2005 TARRANT D205292847 TX4390112.00 ROSARIO RAMIREZ MARSHALL R YOUNG OIL COMPANY 08/18/2005 TARRANT D205292846 TX4390113.00 PHILIP H TREW JR MARSHALL R YOUNG OIL COMPANY 02/01/2006 TARRANT D206034818 TX4390114.00 WILLIE E MULKEY ET UX MARSHALL R YOUNG OIL COMPANY 05/04/2006 TARRANT D206187077 TX4390115.01 F WILLIAM BUEHLER III MARSHALL R YOUNG OIL COMPANY 05/25/2006 TARRANT D206242430 TX4390115.02 PHYLLIS D THOMAS MARSHALL R YOUNG OIL COMPANY 05/25/2006 TARRANT D206242431 TX4390116.00 G & P PROPERTIES MARSHALL R YOUNG OIL COMPANY 05/18/2006 TARRANT D206187080 TX4390117.00 JIM TALLY ET UX MARSHALL R YOUNG OIL COMPANY 05/08/2006 TARRANT D206187081 TX4390118.00 OLLIE STRAWN ET UX MARSHALL R YOUNG OIL COMPANY 05/16/2006 TARRANT D206187083 TX4390119.00 CHARLES E TAGG MARSHALL R YOUNG OIL COMPANY 05/16/2006 TARRANT D206187084 TX4390120.00 DOROTHY MAE BROWN MARSHALL R YOUNG OIL COMPANY 06/09/2006 TARRANT D206187085 TX4390121.00 JACQUELINE DILLON MARSHALL R YOUNG OIL COMPANY 06/19/2006 TARRANT D206203380 TX4390122.00 NELDA TOMLIN MCCASLIN MARSHALL R YOUNG OIL COMPANY 05/09/2006 TARRANT D206203381 10/27/2008 TX4390123.00 CLAYTON B WILLIAMSON ET UX MARSHALL R YOUNG OIL COMPANY 06/19/2006 TARRANT D206203382 TX4390124.00 DONALD EUGENE HAGINS ET UX MARSHALL R YOUNG OIL COMPANY 06/19/2006 TARRANT D206203383 TX4390125.00 SUSANA CASTRO MARSHALL R YOUNG OIL COMPANY 06/19/2006 TARRANT D206203384 Exhibit A-2 – Part I – Page 8 TX4390126.00 AL RAY BULLS JR MARSHALL R YOUNG OIL COMPANY 06/14/2005 TARRANT D205209270 TX4390127.00 LAWHON INC MARSHALL R YOUNG OIL COMPANY 06/10/2005 TARRANT D205209271 TX4390128.00 LAWHON INC MARSHALL R YOUNG OIL COMPANY 06/10/2005 TARRANT D205241494 TX4390129.00 LOUIS LAND COMPANY LTD MARSHALL R YOUNG OIL COMPANY 05/27/2005 TARRANT D205220500 12/08/2009 D209333771 TX4390130.00 WESTWIND ENTERPRISES LTD MARSHALL R YOUNG OIL COMPANY 07/21/2005 TARRANT D205231012 TX4390133.00 OAK CREEK HOUSING PROP LP MARSHALL R YOUNG OIL COMPANY 11/23/2005 TARRANT D206033401 01/29/2009 D209054497 TX4390135.00 ERNEST THOMAS ET UX MARSHALL R YOUNG OIL COMPANY 12/20/2005 TARRANT D206052095 TX4390136.00 LAWHON INC MARSHALL R YOUNG OIL COMPANY 01/03/2006 TARRANT D206033402 TX4390137.00 ERNEST THOMAS ET UX MARSHALL R YOUNG OIL COMPANY 12/20/2005 TARRANT D206052094 TX4390138.00 ERNEST THOMAS ET UX MARSHALL R YOUNG OIL COMPANY 12/20/2005 TARRANT D206052093 TX4390139.00 ERNEST THOMAS ET UX MARSHALL R YOUNG OIL COMPANY 12/20/2005 TARRANT D206052092 TX4390140.00 JO ANN THOMAS ET VIR MARSHALL R YOUNG OIL COMPANY 12/20/2005 TARRANT D206052091 TX4390141.00 ERNEST THOMAS ET UX MARSHALL R YOUNG OIL COMPANY 12/20/2005 TARRANT D206052090 TX4390143.00 ALBERT CARRILLO MARSHALL R YOUNG OIL COMPANY 06/08/2006 TARRANT D206220930 TX4390144.01 JOYCE ANN PUTMAN MARSHALL R YOUNG OIL COMPANY 06/10/2006 TARRANT D206220928 TX4390144.02 LUTHER D PUTMAN MARSHALL R YOUNG OIL COMPANY 06/10/2006 TARRANT D206220929 TX4390145.00 JWV ASSOC LTD MARSHALL R YOUNG OIL COMPANY 06/14/2006 TARRANT D206220927 TX4390146.00 HAROLD SHARP ET UX MARSHALL R YOUNG OIL COMPANY 07/13/2006 TARRANT D206220926 TX4390147.00 ROOTIN-TOOTIN PROP LP MARSHALL R YOUNG OIL COMPANY 06/14/2006 TARRANT D206235885 TX4390148.00 HARRY MCDANIEL ET UX MARSHALL R YOUNG OIL COMPANY 06/21/2006 TARRANT D206235886 TX4390149.00 YEN NGUYEN MARSHALL R YOUNG OIL COMPANY 07/12/2006 TARRANT D206235887 TX4390150.01 ARNOLD D HOLLEMAN ET AL MARSHALL R YOUNG OIL COMPANY 06/28/2006 TARRANT D206235888 TX4390151.00 LORETTA ORTEGA ET VIR MARSHALL R YOUNG OIL COMPANY 06/22/2006 TARRANT D206220925 Exhibit A-2 – Part I – Page 9 TX4390152.00 ANCIENT OAKS LTD MARSHALL R YOUNG OIL COMPANY 07/26/2006 TARRANT D206229201 TX4390153.00 POOR BOYS PROPERTIES QUICKSILVER RESOURCES INC 06/14/2006 TARRANT D206235884 TX4390154.00 NGOCANH THI TRAN & N D BUI MARSHALL R YOUNG OIL COMPANY 06/15/2006 TARRANT D206220924 TX4390155.00 RICKEY LEE STRAWN SR ET UX MARSHALL R YOUNG OIL COMPANY 05/16/2006 TARRANT D206187082 TX4390156.00 CITY OF ARLINGTON QUICKSILVER RESOURCES INC 10/18/2006 TARRANT D206329299 Effective 10/18/2006 D208464020 TX4390156.00 CITY OF ARLINGTON QUICKSILVER RESOURCES INC 10/18/2006 TARRANT 03/17/2009 D209086075 TX4390156.00 CITY OF ARLINGTON QUICKSILVER RESOURCES INC 10/18/2006 TARRANT 03/29/2010 D210092144 TX4390157.00 VALUE FAM PROP SUMMERLAKE MARSHALL R YOUNG OIL COMPANY 06/26/2006 TARRANT D206278075 TX4390158.00 TRIUMPH FABRICATIONS FW MARSHALL R YOUNG OIL COMPANY 07/26/2006 TARRANT D206279354 TX4390159.00 WILLIAM A STANLEY ET UX MARSHALL R YOUNG OIL COMPANY 07/19/2006 TARRANT D206254040 TX4390160.00 DAN DIPERTS TRAVEL SERV MARSHALL R YOUNG OIL COMPANY 07/20/2006 TARRANT D206254041 TX4390161.00 G M & B A COOPER FAMILY TR MARSHALL R YOUNG OIL COMPANY 07/18/2006 TARRANT D206254042 06/24/2008 D208326299 TX4390161.00 G M & B A COOPER FAMILY TR MARSHALL R YOUNG OIL COMPANY 07/18/2006 TARRANT 06/17/2008 Unrecorded Letter Agmt TX4390164.01 JULIUS ONEAL BELL MARSHALL R YOUNG OIL COMPANY 09/12/2006 TARRANT D206319455 TX4390164.02 VIKKI EVANS MARSHALL R YOUNG OIL COMPANY 01/25/2007 TARRANT D207088321 TX4390164.03 TROYLAN ANN BELL MARSHALL R YOUNG OIL COMPANY 01/25/2007 TARRANT D207088322 TX4390165.00 ARC COM 3 EL LAGO MARSHALL R YOUNG OIL COMPANY 08/01/2006 TARRANT D206242434 TX4390168.00 JERRY C MOYES ET UX MARSHALL R YOUNG OIL COMPANY 09/19/2006 TARRANT D206325108 11/07/2008 D208423737 TX4390169.00 TXU MINERAL DEV CO LP MARSHALL R YOUNG OIL COMPANY 10/13/2006 TARRANT D206325109 03/02/2007 D207117223 TX4390169.00 TXU MINERAL DEV CO LP 07/31/2007 D207268298 TX4390169.00 TXU MINERAL DEV CO LP 01/31/2008 Partial ReleaseD208037638 TX4390169.00 TXU MINERAL DEV CO LP 03/10/2009 D209086074 TX4390169.00 TXU MINERAL DEV CO LP 08/18/2009 D209246930 TX4390170.00 RICHARD WARREN MARSHALL R YOUNG OIL COMPANY 09/21/2006 TARRANT D206325107 Exhibit A-2 – Part I – Page 10 TX4390171.00 FEDEX GROUND PACKAGE SYS MARSHALL R YOUNG OIL COMPANY 05/19/2006 TARRANT D206325106 TX4390172.00 SHERRY LAWHON ET VIR MARSHALL R YOUNG OIL COMPANY 09/22/2006 TARRANT D206325105 TX4390173.00 ROBERT DANIEL RUSSELL MARSHALL R YOUNG OIL COMPANY 10/11/2006 TARRANT D206323157 TX4390174.00 NURUL A CHOWDHURY ET UX MARSHALL R YOUNG OIL COMPANY 07/06/2006 TARRANT D206323156 TX4390175.00 EBENEZER MISSIONARY BAPTIS MARSHALL R YOUNG OIL COMPANY 08/09/2006 TARRANT D206325104 TX4390176.00 NIEVES A LOPEZ MARSHALL R YOUNG OIL COMPANY 09/23/2006 TARRANT D206319461 TX4390177.00 JOSEPHINE S STEVENS MARSHALL R YOUNG OIL COMPANY 09/23/2006 TARRANT D206319460 TX4390178.00 MARIA E PEREZ ESCALANTE MARSHALL R YOUNG OIL COMPANY 09/23/2006 TARRANT D206319459 TX4390179.00 JOSAFAT J VILLEGAS ET UX MARSHALL R YOUNG OIL COMPANY 09/23/2006 TARRANT D206319458 TX4390180.00 RAYMOND LESTER BIEBER MARSHALL R YOUNG OIL COMPANY 09/23/2006 TARRANT D206319457 TX4390181.00 JAMES DORSEY ET UX MARSHALL R YOUNG OIL COMPANY 08/01/2006 TARRANT D206319456 TX4390182.00 MARSHALL R YOUNG OIL COMPANY 11/15/2006 TARRANT D206362872 TX4390183.55 LAWHON INC MARSHALL R YOUNG OIL COMPANY 09/12/2006 TARRANT UNRECORDED TX4390184.99 MARSHALL R YOUNG OIL COMPANY & QRI 02/15/2007 TARRANT D207058579 TX4390185.00 JAMES RICHARD NACHLINGER MARSHALL R YOUNG OIL COMPANY 10/04/2006 TARRANT D206329673 TX4390186.00 ALLAGENE CAUDLE MARSHALL R YOUNG OIL COMPANY 09/18/2006 TARRANT D206329674 TX4390187.00 RUBEN ZAVALA ET UX MARSHALL R YOUNG OIL COMPANY 10/12/2006 TARRANT D206359569 TX4390188.00 JAIME MORENO & J MELENDEZ MARSHALL R YOUNG OIL COMPANY 10/30/2006 TARRANT D206359570 TX4390189.00 BRANDON FOUNTAINE MARSHALL R YOUNG OIL COMPANY 10/30/2006 TARRANT D206359571 TX4390190.00 MARCELINO CARRILLO ET UX MARSHALL R YOUNG OIL COMPANY 10/12/2006 TARRANT D206359572 TX4390200.00 MELTON E STEVENS ET UX MARSHALL R YOUNG OIL COMPANY 10/12/2006 TARRANT D206359573 TX4390201.00 FELIPA RUIZ MARSHALL R YOUNG OIL COMPANY 10/12/2006 TARRANT D206359574 TX4390202.00 RAYMUNDO ONTIVEROS MARSHALL R YOUNG OIL COMPANY 10/12/2006 TARRANT D206359575 Exhibit A-2 – Part I – Page 11 TX4390203.00 MANUEL BEDOLLA ET UX MARSHALL R YOUNG OIL COMPANY 10/12/2006 TARRANT D206359576 TX4390204.00 DENNIS VERA MARSHALL R YOUNG OIL COMPANY 10/12/2006 TARRANT D206359577 TX4390205.00 AUGUSTIN MORENO MARSHALL R YOUNG OIL COMPANY 10/30/2006 TARRANT D206359578 TX4390206.00 ASCENCION RUIZ MARQUEZ MARSHALL R YOUNG OIL COMPANY 10/12/2006 TARRANT D206359579 TX4390207.00 ERNESTO MARTINEZ ET UX MARSHALL R YOUNG OIL COMPANY 10/30/2006 TARRANT D206359580 TX4390208.00 CONNER RAY MCCLAREN ET UX MARSHALL R YOUNG OIL COMPANY 10/30/2006 TARRANT D206359581 TX4390209.00 EASTLAND REAL ESTATE INV MARSHALL R YOUNG OIL COMPANY 09/22/2006 TARRANT D206390216 TX4390210.00 J BIMER & DERMARDIROSSIAN MARSHALL R YOUNG OIL COMPANY 07/22/2006 TARRANT D206329675 TX4390211.00 R HAFKESBRING II & BLEULER MARSHALL R YOUNG OIL COMPANY 11/27/2006 TARRANT D206390217 TX4390212.00 RICHARD R BRADSHAW ET UX MARSHALL R YOUNG OIL COMPANY 10/18/2006 TARRANT D206390218 TX4390213.00 GOOD SHEPARD TEMPLE OF PRA MARSHALL R YOUNG OIL COMPANY 09/19/2006 TARRANT D206390219 02/02/2009 D209054494 TX4390215.00 RUBY L STOY MARSHALL R YOUNG OIL COMPANY 10/10/2006 TARRANT D206390220 TX4390216.00 RICHARD DORSETT ET UX MARSHALL R YOUNG OIL COMPANY 10/26/2006 TARRANT D206402250 TX4390217.00 CALEAST NAT TEXAS LP MARSHALL R YOUNG OIL COMPANY 08/01/2006 TARRANT D206402249 TX4390219.01 RUBEN ZAVALA AKA R AGUILAR MARSHALL R YOUNG OIL COMPANY 12/07/2006 TARRANT D207020717 TX4390219.02 JOSE LUIS AGUILAR MARSHALL R YOUNG OIL COMPANY 12/07/2006 TARRANT D207020714 TX4390220.01 PATRICIA A PENNINGTON MARSHALL R YOUNG OIL COMPANY 11/17/2006 TARRANT D207038208 TX4390220.02 GARY W GARDNER MARSHALL R YOUNG OIL COMPANY 11/17/2006 TARRANT D207029761 TX4390220.03 JACK V GARDNER MARSHALL R YOUNG OIL COMPANY 11/17/2006 TARRANT D207029762 TX4390220.04 LARRY J GARDNER MARSHALL R YOUNG OIL COMPANY 11/17/2006 TARRANT D207029763 TX4390220.05 RONALD S GARDNER MARSHALL R YOUNG OIL COMPANY 11/17/2006 TARRANT D207029764 TX4390220.06 GENTRY FAMILY LIVING TRUST MARSHALL R YOUNG OIL COMPANY 11/17/2006 TARRANT D207029765 TX4390220.07 DENISE PENNINGTON MARSHALL R YOUNG OIL COMPANY 11/17/2006 TARRANT D207029766 Exhibit A-2 – Part I – Page 12 TX4390220.08 PAULA L PENNINGTON MARSHALL R YOUNG OIL COMPANY 11/17/2006 TARRANT D207029767 TX4390221.00 WAYNE ALLEN SMITH MARSHALL R YOUNG OIL COMPANY 01/12/2007 TARRANT D207038209 TX4390222.00 DENNIS M WILLIAMS ET UX MARSHALL R YOUNG OIL COMPANY 01/12/2007 TARRANT D207038210 TX4390223.00 GLENDA COLBURN MARSHALL R YOUNG OIL COMPANY 12/28/2006 TARRANT D207029768 TX4390224.00 BILLY M PADGETT MARSHALL R YOUNG OIL COMPANY 10/30/2006 TARRANT D207020723 TX4390225.00 ROBERT BRIDGES MARSHALL R YOUNG OIL COMPANY 12/07/2006 TARRANT D207020722 TX4390226.00 ANNIE D CORBETT MARSHALL R YOUNG OIL COMPANY 12/18/2006 TARRANT D207020721 TX4390227.00 SHIRLEY ANN LONG MARSHALL R YOUNG OIL COMPANY 12/14/2006 TARRANT D207020720 TX4390228.00 A J S INVESTMENTS MARSHALL R YOUNG OIL COMPANY 12/14/2006 TARRANT D207020719 TX4390229.00 REPO INC MARSHALL R YOUNG OIL COMPANY 11/10/2006 TARRANT D207020716 04/29/2009 D209136883 TX4390231.00 NATHAN CRAIG DAVIS MARSHALL R YOUNG OIL COMPANY 02/01/2007 TARRANT D207090357 TX4390232.00 B EARLINE MAPLES MARSHALL R YOUNG OIL COMPANY 02/10/2007 TARRANT D207090356 TX4390233.00 VIVIAN U HOWELL MARSHALL R YOUNG OIL COMPANY 02/13/2007 TARRANT D207090355 TX4390234.00 MANUEL HERNANDEZ MARSHALL R YOUNG OIL COMPANY 02/04/2007 TARRANT D207090354 TX4390235.00 JUAN A HERNANDEZ RUIZ MARSHALL R YOUNG OIL COMPANY 02/16/2007 TARRANT D207090353 TX4390236.00 SAUL GALLEGOS ET UX MARSHALL R YOUNG OIL COMPANY 02/24/2007 TARRANT D207090352 TX4390237.00 GUADALUPE FUENTES MARSHALL R YOUNG OIL COMPANY 02/15/2007 TARRANT D207090351 TX4390238.00 ETHEL I BROWN MARSHALL R YOUNG OIL COMPANY 02/22/2007 TARRANT D207090350 TX4390239.00 GLORIA SANCHEZ MARSHALL R YOUNG OIL COMPANY 12/14/2006 TARRANT D207088327 TX4390240.01 MARCOS MORENO MARSHALL R YOUNG OIL COMPANY 12/07/2006 TARRANT D207112374 TX4390240.02 HERMINIA MORENO MARSHALL R YOUNG OIL COMPANY 12/07/2006 TARRANT D207112375 TX4390241.00 ABLE MORCUO & E HERNANDEZ MARSHALL R YOUNG OIL COMPANY 01/22/2007 TARRANT D207088325 TX4390242.00 DIANA HOWELL MITCHELL MARSHALL R YOUNG OIL COMPANY 02/13/2007 TARRANT D207088323 TX4390243.99 WATERVIEW ESTATES N LP QUICKSILVER RESOURCES INC 03/22/2007 TARRANT D207103372 Exhibit A-2 – Part I – Page 13 TX4390245.01 NARY SON LIEU MARSHALL R YOUNG OIL COMPANY 02/27/2007 TARRANT D207112379 TX4390245.02 ALEXANDER T LIEU MARSHALL R YOUNG OIL COMPANY 02/27/2007 TARRANT D207112380 TX4390245.03 RICKY T LIEU MARSHALL R YOUNG OIL COMPANY 02/27/2007 TARRANT D207112381 TX4390245.04 JEROME B LIEU MARSHALL R YOUNG OIL COMPANY 02/27/2007 TARRANT D207112382 TX4390246.00 IGNACIO ALMAGUER MARSHALL R YOUNG OIL COMPANY 02/23/2007 TARRANT D207114869 TX4390247.00 TRAVIS BRITT MARSHALL R YOUNG OIL COMPANY 03/20/2007 TARRANT D207114870 TX4390248.00 JACKIE CROSS MARSHALL R YOUNG OIL COMPANY 03/14/2007 TARRANT D207114871 TX4390249.00 WILLIAM C DAVIDSON MARSHALL R YOUNG OIL COMPANY 03/26/2007 TARRANT D207114872 TX4390250.00 JOSE ESCALANTE ET UX MARSHALL R YOUNG OIL COMPANY 02/17/2007 TARRANT D207114873 TX4390251.00 EDDIE E FEELER ET UX MARSHALL R YOUNG OIL COMPANY 03/01/2007 TARRANT D207114874 TX4390252.00 LUCIANO GONZALEZ ET UX MARSHALL R YOUNG OIL COMPANY 02/24/2007 TARRANT D207114875 TX4390253.00 DOMINGO LOPEZ ET UX MARSHALL R YOUNG OIL COMPANY 01/29/2007 TARRANT D207114876 TX4390254.00 GARY ROBBINS MARSHALL R YOUNG OIL COMPANY 02/24/2007 TARRANT D207114877 TX4390255.00 MANUELA PEREZ VALDEZ MARSHALL R YOUNG OIL COMPANY 01/29/2007 TARRANT D207114878 TX4390256.00 ARTURO CASTILLO MARSHALL R YOUNG OIL COMPANY 02/23/2007 TARRANT D207117224 TX4390258.00 ELDON F ESSEX ET UX MARSHALL R YOUNG OIL COMPANY 04/20/2007 TARRANT D207160562 TX4390259.00 TERRI DAWN DELPHO MARSHALL R YOUNG OIL COMPANY 04/20/2007 TARRANT D207160561 TX4390260.00 LAYMON GARDNER MARSHALL R YOUNG OIL COMPANY 04/10/2007 TARRANT D207141712 TX4390261.00 KEVIN A SMITH ET UX MARSHALL R YOUNG OIL COMPANY 04/12/2007 TARRANT D207141711 TX4390262.00 ERNEST W THOMAS ET UX MARSHALL R YOUNG OIL COMPANY 03/20/2007 TARRANT D207141710 TX4390263.00 SID R SADBERRY ET AL MARSHALL R YOUNG OIL COMPANY 03/28/2007 TARRANT D207141709 TX4390264.00 J W HUTSON MARSHALL R YOUNG OIL COMPANY 04/26/2007 TARRANT D207160559 Exhibit A-2 – Part I – Page 14 TX4390265.00 ROBERT DANIEL RUSSELL MARSHALL R YOUNG OIL COMPANY 04/20/2007 TARRANT D207160558 TX4390266.00 JAMES RICHARD NACHLINGER MARSHALL R YOUNG OIL COMPANY 04/20/2007 TARRANT D207160560 TX4390267.00 EXELON PEAKER DEV LLP MARSHALL R YOUNG OIL COMPANY & QRI 06/08/2007 TARRANT D207204341 TX4390268.00 REFUGIA MORENO MARSHALL R YOUNG OIL COMPANY 05/09/2007 TARRANT D207171409 TX4390269.00 HENRY YELDELL MARSHALL R YOUNG OIL COMPANY 05/08/2007 TARRANT D207171410 TX4390270.00 BETTYE JO SWEENEY MARSHALL R YOUNG OIL COMPANY 04/23/2007 TARRANT D207171408 TX4390271.00 TIMOTHY DUANE ARMSTRONG MARSHALL R YOUNG OIL COMPANY 05/05/2007 TARRANT D207171407 TX4390272.00 CHERRY D MARTIN ET VIR MARSHALL R YOUNG OIL COMPANY 04/27/2007 TARRANT D207171406 TX4390274.00 ANDY JOHNSON ET UX MARSHALL R YOUNG OIL COMPANY 03/30/2007 TARRANT D207174773 TX4390275.00 SHERI L MOORE QUICKSILVER RESOURCES INC 03/28/2007 TARRANT D207174774 TX4390276.00 FRANCISCO MARTINEZ MARSHALL R YOUNG OIL COMPANY 03/19/2007 TARRANT D207174776 TX4390277.00 JOSE CRUZ MORENO ET UX MARSHALL R YOUNG OIL COMPANY 04/02/2007 TARRANT D207174776 TX4390278.00 ALLEN C KUEHN MARSHALL R YOUNG OIL COMPANY 03/19/2007 TARRANT D207174777 TX4390279.00 SHARON BURGESS MARSHALL R YOUNG OIL COMPANY 03/26/2007 TARRANT D207174778 TX4390280.00 MARION LOUISE WEIK MARSHALL R YOUNG OIL COMPANY 03/19/2007 TARRANT D207174779 TX4390281.01 SURINA FOSTER MARSHALL R YOUNG OIL COMPANY 02/22/2007 TARRANT D207174780 TX4390281.02 SAMATHA HOPEWELL MARSHALL R YOUNG OIL COMPANY 02/22/2007 TARRANT D207174781 TX4390282.00 DAN M GREGG ET UX MARSHALL R YOUNG OIL COMPANY 02/19/2007 TARRANT D207174782 TX4390283.00 MARGARET MARIE PANKEY MARSHALL R YOUNG OIL COMPANY 04/04/2007 TARRANT D207176506 TX4390284.00 RUDOLPH VASQUEZ ET UX MARSHALL R YOUNG OIL COMPANY 04/24/2007 TARRANT D207176507 TX4390286.00 HUBERT SMILEY JR ET UX MARSHALL R YOUNG OIL COMPANY 05/14/2007 TARRANT D207176509 TX4390287.00 CHRISTOPHER GEE MARSHALL R YOUNG OIL COMPANY 05/11/2007 TARRANT D207176510 TX4390288.00 JULISSA ESTEVES MARSHALL R YOUNG OIL COMPANY 05/15/2007 TARRANT D207176511 Exhibit A-2 – Part I – Page 15 TX4390289.00 DON VALK MARSHALL R YOUNG OIL COMPANY 05/24/2007 TARRANT D207233347 04/10/2009 D209119326 TX4390290.00 DAVID H WILLIAMS SR. MARSHALL R YOUNG OIL COMPANY 06/10/2007 TARRANT D207233346 TX4390292.00 CHERYL A ROSS MARSHALL R YOUNG OIL COMPANY 06/19/2007 TARRANT D207217312 TX4390293.00 JAMES LEMONS ET UX MARSHALL R YOUNG OIL COMPANY 04/30/2007 TARRANT D207206562 TX4390294.00 THOMAS KELL III ET UX MARSHALL R YOUNG OIL COMPANY 04/30/2007 TARRANT D207206561 TX4390295.00 TARRANT COUNTY HOUSING PAR MARSHALL R YOUNG OIL COMPANY 06/05/2007 TARRANT D207206560 TX4390296.00 PETER C RAINONE MARSHALL R YOUNG OIL COMPANY 05/24/2007 TARRANT D207201497 TX4390297.00 ROSE ANN P KORNFELD MARSHALL R YOUNG OIL COMPANY 05/16/2007 TARRANT D207201498 TX4390298.00 TSHAUNDA DAVIS MARSHALL R YOUNG OIL COMPANY 05/17/2007 TARRANT D207197549 TX4390299.00 BENNIE LEE HARRIS ET UX MARSHALL R YOUNG OIL COMPANY 05/21/2007 TARRANT D207197550 TX4390303.00 MARY STEWART MARSHALL R YOUNG OIL COMPANY 07/03/2007 TARRANT D207264090 TX4390304.00 RUSSELL K C PAHK MARSHALL R YOUNG OIL COMPANY 06/10/2007 TARRANT D207264091 TX4390305.00 ASSOC IND ELECTRICAL CONTR MARSHALL R YOUNG OIL COMPANY 06/01/2007 TARRANT D207264092 TX4390306.00 ASSOC IND ELECTRICAL CONTR MARSHALL R YOUNG OIL COMPANY 04/10/2007 TARRANT D207264093 TX4390307.00 BEN WHITLEY MARSHALL R YOUNG OIL COMPANY 06/23/2007 TARRANT D207264094 TX4390308.00 PEGGY I KING MARSHALL R YOUNG OIL COMPANY 06/23/2007 TARRANT D207264095 TX4390309.00 LOU ANN HAMMOND MARSHALL R YOUNG OIL COMPANY 05/18/2007 TARRANT D207264097 TX4390310.00 GEORGE CASTILLO MARSHALL R YOUNG OIL COMPANY 03/26/2007 TARRANT D207264097 TX4390311.00 JORGE RODRIQUEZ ET UX MARSHALL R YOUNG OIL COMPANY 02/23/2007 TARRANT D207264098 TX4390312.00 SHIRLEY TONEY MARSHALL R YOUNG OIL COMPANY 05/03/2007 TARRANT D207264099 TX4390313.00 CHRISTOPHER VAUGHN MARSHALL R YOUNG OIL COMPANY 03/19/2007 TARRANT D207264100 TX4390314.00 CHESTER C NORTON MARSHALL R YOUNG OIL COMPANY 05/21/2007 TARRANT D207264101 TX4390315.00 REBA HICKEY MARSHALL R YOUNG OIL COMPANY 06/23/2007 TARRANT D207264102 Exhibit A-2 – Part I – Page 16 TX4390316.00 BETTY JO SHELTON MARSHALL R YOUNG OIL COMPANY 06/06/2007 TARRANT D207264103 TX4390317.00 WILLIAM M GRIFFIN ET UX MARSHALL R YOUNG OIL COMPANY 05/17/2007 TARRANT D207264104 TX4390318.00 GARY R BUSTER ET UX MARSHALL R YOUNG OIL COMPANY 05/16/2007 TARRANT D207264105 TX4390319.00 VASS'E ENTERPRISES INC MARSHALL R YOUNG OIL COMPANY 07/11/2007 TARRANT D207263720 TX4390320.00 DEMETRICA WILLIAMS-SMITH MARSHALL R YOUNG OIL COMPANY 07/11/2007 TARRANT D207263721 TX4390321.00 WILLIE ADAMS MARSHALL R YOUNG OIL COMPANY 08/02/2007 TARRANT D207288506 TX4390322.00 ROSA M MORENO MARSHALL R YOUNG OIL COMPANY 07/30/2007 TARRANT D207293182 TX4390323.00 BRAULIO GONZALEZ MARSHALL R YOUNG OIL COMPANY 07/31/2007 TARRANT D207293179 TX4390324.00 ROBERT EARL BAKER ET UX MARSHALL R YOUNG OIL COMPANY 07/26/2007 TARRANT D207293178 TX4390325.00 JOSE HECTOR MORENO MARSHALL R YOUNG OIL COMPANY 07/27/2007 TARRANT D207293177 TX4390326.00 DOROTHY PIKE MARSHALL R YOUNG OIL COMPANY 07/26/2007 TARRANT D207293176 TX4390327.00 PATEL TRUST MARSHALL R YOUNG OIL COMPANY 07/30/2007 TARRANT D207293175 TX4390328.00 CASCO PROPERTIES MARSHALL R YOUNG OIL COMPANY 07/12/2007 TARRANT D207288508 TX4390329.00 COMMUNITY PROPERTIES INC MARSHALL R YOUNG OIL COMPANY 06/26/2007 TARRANT D207288507 TX4390330.00 MARIA ELENA MORENO MARSHALL R YOUNG OIL COMPANY 07/26/2007 TARRANT D207293183 TX4390331.00 ROGER LEE HUCKABY ET UX MARSHALL R YOUNG OIL COMPANY 08/01/2007 TARRANT D207293181 TX4390332.00 ETHEL BOURLAND MARSHALL R YOUNG OIL COMPANY 08/02/2007 TARRANT D207293180 TX4390333.01 CLEVELAND HARRIS JR MARSHALL R YOUNG OIL COMPANY 08/13/2007 TARRANT D207293174 TX4390334.00 ST TX 108059 QUICKSILVER RESOURCES INC 07/17/2007 TARRANT D207310986 TX4390335.00 CHRISTOPHER V HANZELKA MARSHALL R YOUNG OIL COMPANY 08/09/2007 TARRANT D207325261 TX4390336.00 MARIA D TANGUMA MARSHALL R YOUNG OIL COMPANY 07/30/2007 TARRANT D207336986 TX4390337.00 GUILLERMO GALLEGOS MARSHALL R YOUNG OIL COMPANY 07/26/2007 TARRANT D207325260 TX4390338.00 RAYMUNDO DELGADO ET UX MARSHALL R YOUNG OIL COMPANY 08/06/2007 TARRANT D207325259 Exhibit A-2 – Part I – Page 17 TX4390339.00 GREGORIO E VARGAS MARSHALL R YOUNG OIL COMPANY 07/31/2007 TARRANT D207325258 TX4390340.01 ORVILLE GENE GROSS MARSHALL R YOUNG OIL COMPANY 08/10/2007 TARRANT D207325264 TX4390341.00 ISMAEL MARTINEZ TREJO MARSHALL R YOUNG OIL COMPANY 08/27/2007 TARRANT TX4390342.00 KBW INVESTMENTS LP MARSHALL R YOUNG OIL COMPANY 08/17/2007 TARRANT D207336955 TX4390343.00 LOLA C VECERA MARSHALL R YOUNG OIL COMPANY 09/01/2007 TARRANT D207336954 TX4390344.00 ANGELA DILLON MARSHALL R YOUNG OIL COMPANY 08/16/2007 TARRANT D207325266 TX4390345.00 MARGARET MACKEY MARSHALL R YOUNG OIL COMPANY 08/01/2007 TARRANT D207325263 TX4390346.00 GUADALUPE HERNANDEZ ET UX QUICKSILVER RESOURCES INC 08/01/2007 TARRANT D207325265 TX4390347.00 TARRANT COUNTY QUICKSILVER RESOURCES INC 10/07/2007 TARRANT D207372463 TX4390348.00 CITY OF FORT WORTH QUICKSILVER RESOURCES INC 01/01/2008 TARRANT D208008423 TX4390349.00 WORTH NATIONAL BANK MARSHALL R YOUNG OIL COMPANY 09/14/2007 TARRANT D207361080 07/16/2009 D209209829 TX4390350.00 CLYDE M CLARK ET UX MARSHALL R YOUNG OIL COMPANY 10/05/2007 TARRANT D207384415 TX4390351.00 BETTY D GRIMES MARSHALL R YOUNG OIL COMPANY 10/02/2007 TARRANT D207384416 02/05/2009 D209054496 TX4390352.00 JAMES W GADDY ET UX MARSHALL R YOUNG OIL COMPANY 10/19/2007 TARRANT D207384417 TX4390353.00 LARRY RIGGAN MARSHALL R YOUNG OIL COMPANY 11/02/2007 TARRANT D207409033 01/13/2009 D209066269 TX4390354.00 G & B INVESTMENTS INC MARSHALL R YOUNG OIL COMPANY 10/05/2007 TARRANT D207458159 TX4390355.00 NORVILLE LEWIS RIGGAN SR MARSHALL R YOUNG OIL COMPANY 11/12/2007 TARRANT D207432550 01/13/2009 D209066271 TX4390356.00 JAVIER GARCIA ET UX MARSHALL R YOUNG OIL COMPANY 09/10/2007 TARRANT D207432551 TX4390357.00 ARMANDO ALTUZAR MARSHALL R YOUNG OIL COMPANY 10/29/2007 TARRANT D207432552 TX4390358.00 JERRY BURGESS MARSHALL R YOUNG OIL COMPANY 10/29/2007 TARRANT D207432553 TX4390359.01 JAIME K PRATT ET AL MARSHALL R YOUNG OIL COMPANY 10/17/2007 TARRANT D207432554 TX4390359.02 NATHAN M KIBBLER MARSHALL R YOUNG OIL COMPANY 10/17/2007 TARRANT D207432555 TX4390360.00 LUPE ORTEGA MARSHALL R YOUNG OIL COMPANY 10/29/2007 TARRANT D207432556 Exhibit A-2 – Part I – Page 18 TX4390361.00 THEODORE A HUBBLE ET UX MARSHALL R YOUNG OIL COMPANY 10/29/2007 TARRANT D207432557 TX4390362.00 BETTY S CUTLER MARSHALL R YOUNG OIL COMPANY 10/29/2007 TARRANT D207432558 TX4390363.00 ALFREDO RICO MARSHALL R YOUNG OIL COMPANY 10/29/2007 TARRANT D207432559 TX4390364.00 GUSTAVO MORENO MARSHALL R YOUNG OIL COMPANY 09/13/2007 TARRANT D207442236 TX4390365.01 AURELIA CORDERO MARSHALL R YOUNG OIL COMPANY 09/10/2007 TARRANT D207442237 TX4390366.00 CONCEPSION REYES MARSHALL R YOUNG OIL COMPANY 09/12/2007 TARRANT D207442238 TX4390367.00 A J S INVESTMENTS MARSHALL R YOUNG OIL COMPANY 09/10/2007 TARRANT D207442239 TX4390368.00 JUDY S TOOLEY MARSHALL R YOUNG OIL COMPANY 10/15/2007 TARRANT D207442240 TX4390369.00 FRANCISCO J BALDERRAMA JR MARSHALL R YOUNG OIL COMPANY 10/29/2007 TARRANT D207442241 TX4390370.00 LARENCE BIBLE JR MARSHALL R YOUNG OIL COMPANY 10/29/2007 TARRANT D207442242 TX4390371.00 ALTON R WELLS ET UX MARSHALL R YOUNG OIL COMPANY 10/29/2007 TARRANT D207442243 TX4390372.00 DAN R CANNON ET UX MARSHALL R YOUNG OIL COMPANY 11/15/2007 TARRANT D207458158 TX4390373.00 ERNEST W THOMAS ET UX MARSHALL R YOUNG OIL COMPANY 11/14/2007 TARRANT D207459982 TX4390374.00 SUNAKO RICHEY ET VIR MARSHALL R YOUNG OIL COMPANY 11/14/2007 TARRANT D207458160 TX4390375.00 GARY LYNN COLBURN MARSHALL R YOUNG OIL COMPANY 11/29/2007 TARRANT D207459983 TX4390376.00 EDWARD J MALONE ET UX MARSHALL R YOUNG OIL COMPANY 11/30/2007 TARRANT D207459984 TX4390377.00 ARTHUR W ROSSE ET UX MARSHALL R YOUNG OIL COMPANY 11/12/2007 TARRANT D207442245 TX4390378.00 DORIS E RIGGS MARSHALL R YOUNG OIL COMPANY 11/12/2007 TARRANT D207442244 TX4390379.00 G W WILLIAMS MARSHALL R YOUNG OIL COMPANY 12/12/2007 TARRANT D207459985 TX4390380.00 ROBERT W MCCREARY ET UX MARSHALL R YOUNG OIL COMPANY 09/21/2007 TARRANT D207459986 TX4390381.00 JOHN J KOSLOW ET UX MARSHALL R YOUNG OIL COMPANY 11/30/2007 TARRANT D207458155 01/31/2009 D209066272 TX4390382.00 TONY LEROY BLACK MARSHALL R YOUNG OIL COMPANY 11/30/2007 TARRANT D207458157 TX4390383.00 DORIS MARIE HUNT MARSHALL R YOUNG OIL COMPANY 12/10/2007 TARRANT D207458156 TX4390384.00 LUMINANT MINERAL DEV CO QUICKSILVER RESOURCES INC 12/21/2007 TARRANT D208037639 Exhibit A-2 – Part I – Page 19 TX4390386.00 LUTHER M PARKERSON ET UX QUICKSILVER RESOURCES INC 01/31/2008 TARRANT D208093950 08/05/2009 D209209832 TX4390387.00 PTC PARTNERS LTD QUICKSILVER RESOURCES INC 01/31/2008 TARRANT D208093949 TX4390388.00 JO ELLEN MATHEWS QUICKSILVER RESOURCES INC 02/21/2008 TARRANT D208113675 TX4390389.00 SAM L SHUGART AKA SAMMY QUICKSILVER RESOURCES INC 02/18/2008 TARRANT D208113672 11/16/2009 D209195610 TX4390390.00 KENNETH MORTON ET UX QUICKSILVER RESOURCES INC 02/05/2008 TARRANT D208113671 TX4390391.00 JOSE C CARDONA QUICKSILVER RESOURCES INC 02/11/2008 TARRANT D208113673 TX4390392.00 LANNETTE WOODROW QUICKSILVER RESOURCES INC 02/26/2008 TARRANT D208113670 TX4390393.00 SUSAN D GOTHARD QUICKSILVER RESOURCES INC 03/04/2008 TARRANT D208257910 TX4390394.00 CORRAL FENCE CO QUICKSILVER RESOURCES INC 03/21/2008 TARRANT D208174274 TX4390395.00 CECILIO AYALA-SAENZ ET UX QUICKSILVER RESOURCES INC 02/21/2008 TARRANT D208113669 TX4390396.00 DANNY WAYNE DUKE QUICKSILVER RESOURCES INC 04/01/2008 TARRANT D208116369 TX4390397.99 DANNY WAYNE DUKE QUICKSILVER RESOURCES INC 04/01/2008 TARRANT D208116368 TX4390398.00 MARIO GINGRAS ET UX QUICKSILVER RESOURCES INC 03/20/2008 TARRANT D208217684 TX4390399.00 PAUL D MITCHELL QUICKSILVER RESOURCES INC 03/01/2008 TARRANT D208148796 TX4390401.00 BILLY WAYNE LESTER IND & E QUICKSILVER RESOURCES INC 03/01/2008 TARRANT D208148797 TX4390402.00 GUADALUPE CALDERON QUICKSILVER RESOURCES INC 03/04/2008 TARRANT D208148794 TX4390403.00 ROBERTO R HINOJOZA ET UX QUICKSILVER RESOURCES INC 03/01/2008 TARRANT D208148793 TX4390404.00 GUSTAVO MORENO QUICKSILVER RESOURCES INC 03/01/2008 TARRANT D208148795 TX4390405.00 KEITH A KIDWILL QUICKSILVER RESOURCES INC 04/18/2008 TARRANT D208406666 TX4390406.00 ROY D JACQUOT JR QUICKSILVER RESOURCES INC 03/19/2008 TARRANT D208160570 TX4390408.00 LAURA ADAMS KACHEL ETVIR MARSHALL R YOUNG OIL COMPANY 11/02/2007 TARRANT D208025359 TX4390409.00 ALPHA INDUSTRIES INC QUICKSILVER RESOURCES INC 03/14/2008 TARRANT D208174784 TX4390410.00 SUREVOID PRODUCTS INC QUICKSILVER RESOURCES INC 03/03/2008 TARRANT D208236901 Exhibit A-2 – Part I – Page 20 TX4390412.00 OAKWOOD BAPTIST CHURCH QUICKSILVER RESOURCES INC 02/15/2008 TARRANT TX4390413.00 CHRISTINE ANN SHARP QUICKSILVER RESOURCES INC 04/23/2008 TARRANT D208196886 TX4390414.00 MARK GOLDSTEIN ET AL QUICKSILVER RESOURCES INC 05/03/2008 TARRANT TX4390415.00 ALVIN R HURD QUICKSILVER RESOURCES INC 04/17/2008 TARRANT TX4390416.00 NATHANIEL HALL ET UX QUICKSILVER RESOURCES INC 04/11/2008 TARRANT TX4390417.00 GARY L MOSS ET UX QUICKSILVER RESOURCES INC 04/10/2008 TARRANT TX4390418.00 WILLIAM F RICHARDS ET UX QUICKSILVER RESOURCES INC 05/14/2008 TARRANT D208267381 TX4390419.00 JAN F EDWARDS QUICKSILVER RESOURCES INC 06/23/2008 TARRANT D208267380 TX4390420.00 CAPITAL PLUS LTD MCKINNEY QUICKSILVER RESOURCES INC 05/14/2008 TARRANT D208267382 TX4390421.01 LLOYD C BLAIR QUICKSILVER RESOURCES INC 06/04/2008 TARRANT D208256955 TX4390422.01 REBEL REALTY INC QUICKSILVER RESOURCES INC 06/04/2008 TARRANT D208256953 TX4390425.00 ROBERT WILL JONES IND & TR QUICKSILVER RESOURCES INC 06/20/2008 TARRANT D208237906 TX4390426.00 ELLA FAYE SCARBROUGH QUICKSILVER RESOURCES INC 04/15/2008 TARRANT D208267383 TX4390427.00 ALMA RODRIGUEZ QUICKSILVER RESOURCES INC 06/04/2008 TARRANT D208293789 TX4390428.00 IMPERIAL EAGLE INVESTMENTS QUICKSILVER RESOURCES INC 06/30/2008 TARRANT D208293788 TX4390429.00 JUAN HERNANDEZ QUICKSILVER RESOURCES INC 06/04/2008 TARRANT D210004987 TX4390430.00 ENRIQUE L CASAS ET UX QUICKSILVER RESOURCES INC 06/04/2008 TARRANT D208293787 TX4390431.00 BETTY J DRAGOO QUICKSILVER RESOURCES INC 07/29/2008 TARRANT D208378505 TX4390433.00 LEWIS WALKER ET UX QUICKSILVER RESOURCES INC 06/13/2008 TARRANT D208326303 TX4390434.00 LUBERTA FULLILOVE QUICKSILVER RESOURCES INC 06/13/2008 TARRANT D208326301 TX4390435.00 SAMANTHA MCCOOL QUICKSILVER RESOURCES INC 06/04/2008 TARRANT D208326300 TX4390436.00 TRULY NOLEN OF AMERICA INC QUICKSILVER RESOURCES INC 05/13/2008 TARRANT D208326304 TX4390437.00 LARONDA E HICKS QUICKSILVER RESOURCES INC 05/07/2008 TARRANT D208326303 Exhibit A-2 – Part I – Page 21 TX4390505.00 JIMMY R KERSEY ET UX QUICKSILVER RESOURCES INC 06/30/2008 TARRANT D208326305 TX4390506.00 EDSON A FAGBEMI ESTATE QUICKSILVER RESOURCES INC 06/24/2008 TARRANT D208335531 TX4390511.00 JULIA A SHAW QUICKSILVER RESOURCES INC 07/01/2008 TARRANT D208378507 TX4390512.00 CAROLYN M GOIN QUICKSILVER RESOURCES INC 07/08/2008 TARRANT D208326307 TX4390513.00 JAMES L BRADDEN JR QUICKSILVER RESOURCES INC 07/07/2008 TARRANT D208378509 TX4390514.00 MARY FOSTER QUICKSILVER RESOURCES INC 06/26/2008 TARRANT D208326306 TX4390516.00 SHERRY J LAWHON ET VIR QUICKSILVER RESOURCES INC 07/19/2008 TARRANT D208347986 02/12/2009 D209058249 TX4390517.00 SHERRY J LAWHON ET VIR QUICKSILVER RESOURCES INC 07/19/2008 TARRANT D208378506 06/23/2009 D209169994 TX4390517.00 SHERRY J LAWHON ET VIR 02/23/2009 D209058248 TX4390518.00 RICHARD L WATKINS ET UX QUICKSILVER RESOURCES INC 06/04/2008 TARRANT D208378508 TX4390522.01 BRUCE D BRADHAM ET UX QUICKSILVER RESOURCES INC 08/29/2008 TARRANT D208346476 TX4390522.02 KENNETH MICHAEL HILL ET UX QUICKSILVER RESOURCES INC 08/29/2008 TARRANT D208346477 TX4390525.00 DAVID YORK QUICKSILVER RESOURCES INC 08/11/2008 TARRANT D208416398 TX4390528.00 LEONCIO G AVILA ET UX QUICKSILVER RESOURCES INC 08/13/2008 TARRANT D208416393 TX4390529.00 VERNA L TAYLOR QUICKSILVER RESOURCES INC 07/22/2008 TARRANT D208416397 TX4390530.00 LEOPOLDO FRANCO ET UX QUICKSILVER RESOURCES INC 08/13/2008 TARRANT D208416396 TX4390531.00 LEONCIO G AVILA ET UX QUICKSILVER RESOURCES INC 08/13/2008 TARRANT D208416394 TX4390532.00 JESSE B AGUIRRE ET UX QUICKSILVER RESOURCES INC 08/09/2008 TARRANT D208416401 TX4390533.01 JOHN D ALEXANDER QUICKSILVER RESOURCES INC 07/15/2008 TARRANT D208416392 TX4390533.02 LOU NELL JOYNER QUICKSILVER RESOURCES INC 07/15/2008 TARRANT D208416392 TX4390533.03 J EARL ALEXANDER JR QUICKSILVER RESOURCES INC 07/15/2008 TARRANT D208416390 TX4390533.04 EDWARD H ALEXANDER QUICKSILVER RESOURCES INC 07/15/2008 TARRANT D208416399 TX4390533.05 CHRISTY DAWN WHEELER QUICKSILVER RESOURCES INC 12/02/2008 TARRANT D209025877 TX4390533.06 DANNY STREBECK QUICKSILVER RESOURCES INC 12/02/2008 TARRANT D209025874 Exhibit A-2 – Part I – Page 22 TX4390533.07 RON STREBECK QUICKSILVER RESOURCES INC 12/08/2008 TARRANT D209025876 TX4390533.08 RITA HOPKINS ET VIR QUICKSILVER RESOURCES INC 12/02/2008 TARRANT D209025875 TX4390534.00 TOMMY LEE WRIGHT ET UX QUICKSILVER RESOURCES INC 09/03/2008 TARRANT D208416395 TX4390535.00 H C S COMPANY QUICKSILVER RESOURCES INC 10/10/2008 TARRANT D208426015 TX4390537.00 INDEPENDENT UTILITY CONSTR QUICKSILVER RESOURCES INC 08/26/2008 TARRANT D208341454 TX4390538.00 WILLIAMS PROPERTY COMPANY QUICKSILVER RESOURCES INC 08/26/2008 TARRANT D208341453 TX4390539.00 DAVID S HUMPHREY QUICKSILVER RESOURCES INC 08/15/2008 TARRANT D208336089 TX4390540.00 CW ROSS CONSTRUCTION INC QUICKSILVER RESOURCES INC 08/22/2008 TARRANT D208336090 TX4390541.00 WILLIS A WILLIAMS ET UX QUICKSILVER RESOURCES INC 08/01/2008 TARRANT D208416404 TX4390542.00 ANDRES SOTO ET UX QUICKSILVER RESOURCES INC 08/26/2008 TARRANT D208416402 TX4390543.00 NELL MOORES QUICKSILVER RESOURCES INC 08/26/2008 TARRANT D208416403 TX4390544.00 LINDA THRELKELD QUICKSILVER RESOURCES INC 08/13/2008 TARRANT D208416400 TX4390545.00 SHRINERS HOSPITALS QUICKSILVER RESOURCES INC 06/27/2008 TARRANT D208310231 03/25/2010 D210079051 TX4390547.99 HENRY KEVIN GODI QUICKSILVER RESOURCES INC 07/30/2008 TARRANT D208302256 TX4390549.00 DC VANDERVOORT ET UX QUICKSILVER RESOURCES INC 09/27/2008 TARRANT D208416415 TX4390550.00 DANNY B BLACKWELL ET UX QUICKSILVER RESOURCES INC 08/26/2008 TARRANT D208416409 TX4390551.00 SOUTH CENTRAL INDUSTRIAL P QUICKSILVER RESOURCES INC 08/12/2008 TARRANT D208416406 TX4390552.00 DARRELL THOMPSON ET AL QUICKSILVER RESOURCES INC 08/26/2008 TARRANT D208416407 TX4390553.00 GEORGIA MAE BENNETT QUICKSILVER RESOURCES INC 08/11/2008 TARRANT D208416408 TX4390554.00 OLIN W GIBBINS QUICKSILVER RESOURCES INC 10/15/2008 TARRANT D208447926 TX4390555.00 KEITH A KIDWILL QUICKSILVER RESOURCES INC 10/15/2008 TARRANT D209168067 TX4390556.00 CITY OF FORT WORTH QUICKSILVER RESOURCES INC 01/06/2009 TARRANT D209011528 TX4390557.00 PATRICIA ANN SINGLETON QUICKSILVER RESOURCES INC 08/31/2008 TARRANT D208416414 Exhibit A-2 – Part I – Page 23 TX4390558.00 MIKE GUENTHER ET UX QUICKSILVER RESOURCES INC 08/31/2008 TARRANT D208416412 TX4390561.00 ONE AMELIA PARC LP QUICKSILVER RESOURCES INC 08/14/2008 TARRANT D208464759 TX4390562.00 ONE VILLAGE CREEK LP QUICKSILVER RESOURCES INC 08/14/2008 TARRANT D208464761 TX4390589.00 ELI VILLANUEVA QUICKSILVER RESOURCES INC 09/10/2008 TARRANT D208416417 TX4390590.00 LINDA KAY HOWARD QUICKSILVER RESOURCES INC 09/22/2008 TARRANT D208416418 TX4390591.00 METRO BUILDERS BY ANTANGA QUICKSILVER RESOURCES INC 09/12/2008 TARRANT D208416386 TX4390592.00 JAMES H AKINS QUICKSILVER RESOURCES INC 09/16/2008 TARRANT D208416416 TX4390593.00 JOSE ERIK MUNOZ QUICKSILVER RESOURCES INC 09/11/2008 TARRANT D208416410 TX4390595.00 WANDA HALL AKA WANDA NAOMI QUICKSILVER RESOURCES INC 09/02/2008 TARRANT D208416413 TX4390596.00 MARK BARNES ET UX QUICKSILVER RESOURCES INC 09/02/2008 TARRANT D208416411 TX4390598.00 CAROLYN SPENCER QUICKSILVER RESOURCES INC 08/27/2008 TARRANT D208411704 TX4390677.00 JIMMY EARL REED ET UX QUICKSILVER RESOURCES INC 09/04/2008 TARRANT D208464757 TX4390728.00 GRACIE CAUGHRON BARNES QUICKSILVER RESOURCES INC 09/01/2008 TARRANT D208411703 TX4390729.00 J REYES MORENO ET UX QUICKSILVER RESOURCES INC 09/30/2008 TARRANT D208464758 TX4390730.00 GARY D WINBERRY QUICKSILVER RESOURCES INC 10/14/2008 TARRANT D208464756 TX4390731.00 WOODHAVEN CUSTOM HOMES LLC QUICKSILVER RESOURCES INC 10/30/2008 TARRANT D208429988 03/05/2009 D209082159 TX4390732.00 WATERVIEW ESTATES LP QUICKSILVER RESOURCES INC 11/07/2008 TARRANT D208429989 TX4390733.00 VIRGINIA KIMBRO ET AL CARRIZO OIL & GAS INC 07/22/2004 TARRANT D204250875 TX4390759.00 MARTIN S MOORE ET UX QUICKSILVER RESOURCES INC 10/24/2008 TARRANT D208422773 TX4390760.00 MARTIN S MOORE ET UX QUICKSILVER RESOURCES INC 10/24/2008 TARRANT D208422774 TX4390761.00 PAUL GREGORY JOEL QUICKSILVER RESOURCES INC 09/14/2008 TARRANT D208422772 TX4390762.01 KATHERINE MAGAR QUICKSILVER RESOURCES INC 09/16/2008 TARRANT D208411702 TX4390762.02 JOHN F GOSS ET UX QUICKSILVER RESOURCES INC 09/16/2008 TARRANT D208411701 TX4390764.00 OLUSEGUN ADENUGA ET UX QUICKSILVER RESOURCES INC 10/31/2008 TARRANT D208464760 Exhibit A-2 – Part I – Page 24 TX4390785.00 WILLIAM A RAGSDILL ET UX QUICKSILVER RESOURCES INC 09/15/2008 TARRANT D208464762 TX4390792.00 GOLDIE GINIGEME QUICKSILVER RESOURCES INC 10/01/2008 TARRANT D209029813 TX4390794.00 DENNIS PRATT QUICKSILVER RESOURCES INC 11/16/2008 TARRANT D208464763 TX4390795.00 FRANCISCO J OLGUIN ET UX QUICKSILVER RESOURCES INC 10/17/2008 TARRANT D208464766 TX4390796.00 LAWRENCE CARLIS ET UX QUICKSILVER RESOURCES INC 10/06/2008 TARRANT D208464765 TX4390797.00 NELDA TOMLIN MCCASLIN QUICKSILVER RESOURCES INC 10/27/2008 TARRANT D209029822 TX4390798.00 COLE GUTIERREZ AKA LAWRENC QUICKSILVER RESOURCES INC 10/12/2008 TARRANT D208464764 TX4390799.00 PISCATUR PROPERTIES LLC QUICKSILVER RESOURCES INC 10/03/2008 TARRANT D208464767 TX4390802.00 MARY LOUISE FENN QUICKSILVER RESOURCES INC 11/16/2008 TARRANT D209029818 TX4390803.00 PAUL L THOMPSON QUICKSILVER RESOURCES INC 11/22/2008 TARRANT D209029817 TX4390804.00 JAMES MATTHEW BURSON QUICKSILVER RESOURCES INC 10/17/2008 TARRANT D209029815 TX4390805.00 MIKE HONEYCUTT QUICKSILVER RESOURCES INC 11/15/2008 TARRANT D209029819 TX4390806.00 HERMAS VENTURA JR QUICKSILVER RESOURCES INC 11/03/2008 TARRANT D209029816 TX4390808.00 ST TX109585 QUICKSILVER RESOURCES INC 12/16/2008 TARRANT D209004253 TX4390809.00 ST TX 109584 QUICKSILVER RESOURCES INC 12/16/2008 TARRANT D209004252 TX4390811.00 FBL ASSOCIATES LLC MCINTYR QUICKSILVER RESOURCES INC 11/25/2008 TARRANT D209029820 TX4390812.00 FULL GOSPEL TABERNACLE QUICKSILVER RESOURCES INC 10/28/2008 TARRANT D209029810 TX4390813.00 AUGUSTIN TELLEZ ET UX QUICKSILVER RESOURCES INC 12/02/2008 TARRANT D209029821 TX4390814.00 CHARLIE M CARROLL QUICKSILVER RESOURCES INC 10/22/2008 TARRANT D209029809 TX4390815.00 NGOC D BUI ET UX QUICKSILVER RESOURCES INC 10/22/2008 TARRANT D209029808 TX4390816.00 HARRY W HEPNER ET UX QUICKSILVER RESOURCES INC 10/29/2008 TARRANT D209029811 TX4390819.00 MELINDA T FULLER QUICKSILVER RESOURCES INC 09/26/2008 TARRANT D209029812 TX4390820.00 JUDY ANN TATUM ET VIR QUICKSILVER RESOURCES INC 12/02/2008 TARRANT D209029814 Exhibit A-2 – Part I – Page 25 TX4390821.00 RONNIE J JACKSON QUICKSILVER RESOURCES INC 11/12/2008 TARRANT D209045301 TX4390822.00 SERAFIN T POZOS ET UX QUICKSILVER RESOURCES INC 11/16/2008 TARRANT D209045300 TX4390823.00 JAMES W GADDY ET UX QUICKSILVER RESOURCES INC 11/24/2008 TARRANT D209045298 TX4390824.00 EULOGIO POZOS ET UX QUICKSILVER RESOURCES INC 11/16/2008 TARRANT D209045299 TX4390829.00 WAN-HENG WANG ET UX QUICKSILVER RESOURCES INC 10/30/2008 TARRANT D209028326 TX4390830.00 MICHAEL A FOSTER QUICKSILVER RESOURCES INC 12/05/2008 TARRANT D209028324 TX4390831.00 LAN VO TRAN QUICKSILVER RESOURCES INC 10/29/2008 TARRANT D209028327 TX4390832.00 OLLIE L FERRELL ET VIR QUICKSILVER RESOURCES INC 11/11/2008 TARRANT D209025872 TX4390833.00 ROBERTO REYNA ET UX QUICKSILVER RESOURCES INC 11/17/2008 TARRANT D209025873 TX4390834.00 ROSE TRUONG QUICKSILVER RESOURCES INC 11/19/2008 TARRANT D209025878 TX4390835.00 LONG PHAM ET UX QUICKSILVER RESOURCES INC 11/24/2008 TARRANT D209025871 TX4390836.00 JUNJIE YANG ET UX QUICKSILVER RESOURCES INC 10/31/2008 TARRANT D209025870 TX4390837.00 JULIE TRUONG QUICKSILVER RESOURCES INC 11/16/2008 TARRANT D209025869 TX4390838.00 US AFFILIATES INC QUICKSILVER RESOURCES INC 12/19/2008 TARRANT D209038066 TX4390839.00 CHARLES L EXLEY QUICKSILVER RESOURCES INC 12/18/2008 TARRANT D209038065 TX4390840.00 SILVERSAGE LTD QUICKSILVER RESOURCES INC 12/23/2008 TARRANT D209038064 TX4390842.00 THE OAKRIDGE SCHOOL INC DALE PROPERTY RESO LLC 11/16/2005 TARRANT D206068688 TX4390843.00 ROSE PITTMAN QUICKSILVER RESOURCES INC 10/08/2008 TARRANT D209045304 TX4390844.00 JOHN W NETHERLAND CO-TRSTE QUICKSILVER RESOURCES INC 10/08/2008 TARRANT D209045302 TX4390845.00 VIRGINIA ELLIOTT QUICKSILVER RESOURCES INC 01/14/2009 TARRANT D209045303 TX4390853.00 CITY OF FORT WORTH QUICKSILVER RESOURCES INC 02/26/2009 TARRANT D209071940 09/16/2009 D209260712 TX4390854.00 TRUCK TRAILER SERVICES INC QUICKSILVER RESOURCES INC 02/26/2009 TARRANT D209082158 TX4390855.00 STEPHEN STOUS ET UX QUICKSILVER RESOURCES INC 11/12/2008 TARRANT D209066270 Exhibit A-2 – Part I – Page 26 TX4390856.00 MARK L YEANDLE ET UX MARSHALL R YOUNG OIL COMPANY 05/20/2005 TARRANT D205225629 TX4390857.00 CHRISTOPHER J HARDEY ET UX QUICKSILVER RESOURCES INC 02/21/2009 TARRANT D209073699 TX4390858.00 WENJU WENG ET VIR QUICKSILVER RESOURCES INC 02/10/2009 TARRANT D209073697 TX4390859.00 JEREMIAH H JOHNSON ET UX QUICKSILVER RESOURCES INC 11/23/2008 TARRANT D209073698 TX4390860.00 PLANTATION PROPERTIES LTD QUICKSILVER RESOURCES INC 03/04/2009 TARRANT D209082157 TX4390861.00 LEWIS BULL CORPORATION QUICKSILVER RESOURCES INC 02/19/2009 TARRANT D209082156 TX4390862.00 ARNOLD ANCHONDO SR ET AL QUICKSILVER RESOURCES INC 03/02/2009 TARRANT D209119324 TX4390863.00 MICHAEL PHILLIPS QUICKSILVER RESOURCES INC 03/16/2009 TARRANT D209088815 TX4390864.00 JORGE HERNANDEZ ET UX QUICKSILVER RESOURCES INC 02/28/2009 TARRANT D209093865 TX4390865.00 MERRILL A NELSON ET UX QUICKSILVER RESOURCES INC 03/25/2009 TARRANT D209093866 TX4390866.00 KYLE EQUITIES LP QUICKSILVER RESOURCES INC 03/25/2009 TARRANT D209168074 TX4390868.00 SOUTH LOOP 820 LP QUICKSILVER RESOURCES INC 05/29/2009 TARRANT D209168071 TX4390869.00 MOSSON LP QUICKSILVER RESOURCES INC 05/29/2009 TARRANT D209168075 TX4390870.00 RSC EQUITIES LLC QUICKSILVER RESOURCES INC 05/29/2009 TARRANT D209168073 TX4390879.00 CINDY D KAPPEL QUICKSILVER RESOURCES INC 02/12/2009 TARRANT D209109105 TX4390880.00 JIMMY R KERSEY ET UX QUICKSILVER RESOURCES INC 02/04/2009 TARRANT D209109107 TX4390881.00 DJK INC QUICKSILVER RESOURCES INC 04/03/2009 TARRANT D209109104 09/10/2009 D209250038 TX4390882.00 TAMMIE Y DOUGLAS QUICKSILVER RESOURCES INC 03/26/2009 TARRANT D209109106 TX4390884.01 MARTHA ABERNATHY ET VIR QUICKSILVER RESOURCES INC 03/28/2009 TARRANT D209109108 TX4390884.02 BRENDA KILLINGSWORTH QUICKSILVER RESOURCES INC 03/28/2009 TARRANT D209109109 TX4390885.00 TASH INC QUICKSILVER RESOURCES INC 04/02/2009 TARRANT D209111974 TX4390886.00 DANNY EADES ET UX QUICKSILVER RESOURCES INC 04/09/2009 TARRANT D209109110 TX4390888.00 JEWELL LANDERS JR ET UX QUICKSILVER RESOURCES INC 05/11/2009 TARRANT D209134575 TX4390889.00 ST TX 110047 QUICKSILVER RESOURCES INC 04/07/2009 TARRANT D209111987 Exhibit A-2 – Part I – Page 27 TX4390890.00 CITY OF FORT WORTH QUICKSILVER RESOURCES INC 05/01/2009 TARRANT D209128790 TX4390891.01 CHARLENE HIGH ET VIR QUICKSILVER RESOURCES INC 03/28/2009 TARRANT D209125156 TX4390891.02 ANTHONY MARTINEZ QUICKSILVER RESOURCES INC 03/28/2009 TARRANT D209125155 TX4390891.03 CONNIE SIMMONS ET VIR QUICKSILVER RESOURCES INC 03/25/2009 TARRANT D209125157 TX4390891.04 STEVEN W PITTMAN ET UX QUICKSILVER RESOURCES INC 03/28/2009 TARRANT D209125158 TX4390891.05 ROSE PITTMAN QUICKSILVER RESOURCES INC 04/20/2009 TARRANT D209119323 TX4390892.00 KEVIN MUHAMMAD QUICKSILVER RESOURCES INC 03/18/2009 TARRANT D209125161 TX4390893.00 RICHARD L MOORE QUICKSILVER RESOURCES INC 03/04/2009 TARRANT D209125160 TX4390894.00 MILTON M BARROW QUICKSILVER RESOURCES INC 03/02/2009 TARRANT D209125159 TX4390895.00 EASTLAND REAL ESTATE INV QUICKSILVER RESOURCES INC 03/23/2009 TARRANT D209127371 TX4390896.00 ROBERT WARD WILLIAMS QUICKSILVER RESOURCES INC 04/14/2009 TARRANT D209127370 TX4390897.00 ELIJAH RAGIRA ET UX QUICKSILVER RESOURCES INC 04/22/2009 TARRANT D209134574 TX4390898.00 ROSALIA CERVANTES QUICKSILVER RESOURCES INC 04/10/2009 TARRANT D209136881 TX4390899.00 JAMES TUCKER ET UX QUICKSILVER RESOURCES INC 03/16/2009 TARRANT D209136882 TX4390903.00 RAYMOND LESLIE WHALEY SR QUICKSILVER RESOURCES INC 05/14/2009 TARRANT D209140939 TX4390904.00 JUDY G WILLIAMS HILL QUICKSILVER RESOURCES INC 03/18/2009 TARRANT D209140940 TX4390905.00 JAIME MORQUECHO QUICKSILVER RESOURCES INC 02/19/2009 TARRANT D209145771 TX4390907.00 VERDE MONTE 32 PARTNERS QUICKSILVER RESOURCES INC 04/21/2009 TARRANT D209159511 TX4390908.00 PAUL F HEALY ET UX QUICKSILVER RESOURCES INC 06/02/2009 TARRANT D209159512 TX4390909.00 SUSAN R SMITH ET VIR QUICKSILVER RESOURCES INC 05/28/2009 TARRANT D209159510 TX4390910.00 DERRICK POWELL QUICKSILVER RESOURCES INC 03/04/2009 TARRANT D209154624 TX4390911.00 ANDREW JUSTIN FULENCHEK ET QUICKSILVER RESOURCES INC 05/18/2009 TARRANT D209154619 TX4390912.00 MUGEER OMAR ET UX QUICKSILVER RESOURCES INC 05/06/2009 TARRANT D209154621 Exhibit A-2 – Part I – Page 28 TX4390913.00 CITY OF FORT WORTH QUICKSILVER RESOURCES INC 06/16/2009 TARRANT D209166519 TX4390914.00 ROBERT MITCHELL ET UX QUICKSILVER RESOURCES INC 03/16/2009 TARRANT D209166517 TX4390915.00 JAMES R BROWN QUICKSILVER RESOURCES INC 03/02/2009 TARRANT D209166518 TX4390917.01 DIANA WILDRIX ET VIR QUICKSILVER RESOURCES INC 05/05/2009 TARRANT D209175670 TX4390917.02 DAVID PARKER QUICKSILVER RESOURCES INC 05/05/2009 TARRANT D209175668 TX4390917.03 DEBRA S PARKER QUICKSILVER RESOURCES INC 05/05/2009 TARRANT D209175669 TX4390918.00 CLARANCE JAMES JOHNSON JR QUICKSILVER RESOURCES INC 06/01/2009 TARRANT D209181171 TX4390919.00 CITY OF FORT WORTH QUICKSILVER RESOURCES INC 06/25/2009 TARRANT D209188093 TX4390922.00 RUSTEM GASHI ET UX QUICKSILVER RESOURCES INC 06/18/2009 TARRANT D209195609 TX4390924.01 JUNENE JOHNSON QUICKSILVER RESOURCES INC 06/22/2009 TARRANT D209209830 TX4390925.00 ALEXANDER ALFARO ET UX QUICKSILVER RESOURCES INC 07/09/2009 TARRANT D209209831 TX4390927.00 JOHNSON PROPERTIES LLC QUICKSILVER RESOURCES INC 07/21/2009 TARRANT D209222177 TX4390936.00 SCOTT HENSEL QUICKSILVER RESOURCES INC 07/21/2009 TARRANT D209220526 TX4390940.00 ARCTX MINERALS LLC MARSHALL R YOUNG OIL COMPANY & QRI 09/04/2009 TARRANT D209242224 TX4390952.00 ARCTX MINERALS LLC MARSHALL R YOUNG OIL COMPANY & QRI 10/29/2009 TARRANT D209295177 TX4391015.55 VIVENNE BOSWELL WILLIAMS ET AL MARSHALL R YOUNG OIL CO. 09/15/2006 TARRANT D206293522 Exhibit A-2 – Part I – Page 29 Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” PROPERTY SCHEDULE II. PART II: WELL NAME WORKING INTEREST NET REVENUE INTEREST BOSWELL 10H BOSWELL 11H BOSWELL 1H BOSWELL 2H BOSWELL 3H BOSWELL 4H BOSWELL 5H BOSWELL 7H BOSWELL 8H BOSWELL 9H DUKE 1H EXELON NORTH 13H EXELON NORTH 15H EXELON NORTH 17H EXELON NORTH 19H EXELON NORTH 1H EXELON NORTH 21H EXELON NORTH 2H EXELON NORTH 3H EXELON NORTH 4H OLCOTT NORTH A 1H OLCOTT NORTH A 2H OLCOTT NORTH A 3H OLCOTT NORTH A 4H OLCOTT SOUTH 1H OLCOTT SOUTH 2H OLCOTT SOUTH 3H OLCOTT SOUTH 4H OLCOTT SOUTH 5H OLCOTT SOUTH 6H OLCOTT SOUTH 7H OLCOTT SOUTH 8H Exhibit A-2 – Part II – Page 1 WELL NAME WORKING INTEREST NET REVENUE INTEREST SOUTH LOOP 820 WELL #1H BOSWELL 12H BOSWELL 13H BOSWELL 14H BOSWELL 6H CITY OF ARLINGTON 10H CITY OF ARLINGTON 12H CITY OF ARLINGTON 14H CITY OF ARLINGTON 3H CITY OF ARLINGTON 4H CITY OF ARLINGTON 6H CITY OF ARLINGTON 8H EXELON NORTH 10H EXELON NORTH 12H EXELON NORTH 5H EXELON NORTH 6H EXELON NORTH 8H EXELON SOUTH 10H EXELON SOUTH 11H EXELON SOUTH 12H EXELON SOUTH 1H EXELON SOUTH 2H EXELON SOUTH 3H EXELON SOUTH 4H EXELON SOUTH 5H EXELON SOUTH 6H EXELON SOUTH 7H EXELON SOUTH 8H EXELON SOUTH 9H LAWHON SOUTH UNIT 10H LAWHON SOUTH UNIT 11H LAWHON SOUTH UNIT 12H LAWHON SOUTH UNIT 13H LAWHON SOUTH UNIT 1H LAWHON SOUTH UNIT 2H LAWHON SOUTH UNIT 5H LAWHON SOUTH UNIT 7H MATLOCK 2H MOORE UNIT 1H MOORE UNIT 2H MOORE UNIT 3H MOORE UNIT 4H MOORE UNIT 5H MOORE UNIT 6H OLCOTT NORTH A 10H OLCOTT NORTH A 11H OLCOTT NORTH A 12H OLCOTT NORTH A 5H Exhibit A-2 – Part II – Page 2 WELL NAME WORKING INTEREST NET REVENUE INTEREST OLCOTT NORTH A 6H OLCOTT NORTH A 7H OLCOTT NORTH A 8H OLCOTT NORTH A 9H OLCOTT SOUTH 10H OLCOTT SOUTH 9H SOUTH LOOP (FUTURE STAGES) WHIZ-Q EAST UNIT 10H WHIZ-Q EAST UNIT 11H WHIZ-Q EAST UNIT 12H WHIZ-Q EAST UNIT 1H WHIZ-Q EAST UNIT 2H WHIZ-Q EAST UNIT 5H BLAIR EAST UNIT 1H BLAIR EAST UNIT 2H BLAIR EAST UNIT 3H BLAIR EAST UNIT 4H DUKE 2H DUKE 3H DUKE 4H DUKE 5H DUKE 6H DUKE 7H SOUTH LOOP #2H SOUTH LOOP #3 SOUTH LOOP #4H WHIZ-Q EAST UNIT 3H WHIZ-Q EAST UNIT 4H LAWHON WEST UNIT 1H LAWHON WEST UNIT 2H LAWHON WEST UNIT 3H LAWHON WEST UNIT 4H LAWHON WEST UNIT 5H LAWHON WEST UNIT 6H WHIZ-Q WEST UNIT 1H WHIZ-Q WEST UNIT 2H WHIZ-Q WEST UNIT 3H WHIZ-Q WEST UNIT 4H WHIZ-Q WEST UNIT 5H WHIZ-Q WEST UNIT 6H Exhibit A-2 – Part II – Page 3 SCHEDULE 4.1(d) Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” SELLER’S CONFLICTS OR VIOLATIONS Restated Deed of Trust and Security Agreement dated November 26, 2008, recorded as Instrument D208448677, Official Public Records, Tarrant County, Texas, executed by Marshall R. Young Oil Co. and William K. Young, in favor of Texas Capital Bank, N.A. Deed of Trust and Security Agreement dated October 19, 2006, recorded as Instrument D206337747, Official Public Records, Tarrant County, Texas, executed by Marshall R. Young Oil Co. and William K. Young, in favor of Texas Capital Bank, N.A. Schedule 4.1(d) SCHEDULE 4.1(e) Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” SELLER’S CONSENTS None Schedule 4.1(e) SCHEDULE 4.1(f) Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” TRANSFER REQUIREMENTS I.PART I - CONSENTS QRI File No Lease Name Lse Dated Recorded - County Recorded Document # Amendment Dated Amendment Recorded TX4390002.01 MICHAEL C OLCOTT 03/25/2005 TARRANT D205143296 TX4390002.02 MARY SUSAN OLCOTT 06/20/2005 TARRANT D205177448 TX4390002.03 OLCOTT TRUSTS FROST BK TR 09/15/2005 TARRANT D205281911 TX4390005.00 S L SIBERT COMPANY INC 05/12/2005 TARRANT D205163412 TX4390017.00 820/MARTIN DEVELOPMENT LP 04/14/2005 TARRANT D205112088 TX4390021.00 VIVIENNE B WILLIAMS ET AL 07/01/2005 TARRANT D205255638 TX4390027.03 WEB MADDOX TRUST 09/20/2005 TARRANT D205281913 TX4390027.29 F CHRIS FARKAS TRUST 12/19/2007 TARRANT D208001564 TX4390091.00 W H GROVE ESTATE 09/20/2005 TARRANT D205281915 TX4390129.00 LOUIS LAND COMPANY LTD 05/27/2005 TARRANT D205220500 12/08/2009 D209333771 TX4390156.00 CITY OF ARLINGTON 10/18/2006 TARRANT D206329299 Effective 10/18/2006 D208464020 TX4390182.00 11/15/2006 TARRANT D206362872 TX4390217.00 CALEAST NAT TEXAS LP 08/01/2006 TARRANT D206402249 TX4390267.00 EXELON PEAKER DEV LLP 06/08/2007 TARRANT D207204341 TX4390347.00 TARRANT COUNTY 10/07/2007 TARRANT D207372463 TX4390348.00 CITY OF FORT WORTH 01/01/2008 TARRANT D208008423 TX4390556.00 CITY OF FORT WORTH 01/06/2009 TARRANT D209011528 TX4390842.00 THE OAKRIDGE SCHOOL INC 11/16/2005 TARRANT D206068688 TX4390890.00 CITY OF FORT WORTH 05/01/2009 TARRANT D209128790 TX4390919.00 CITY OF FORT WORTH 06/25/2009 TARRANT D209188093 Schedule 4.1(f) – Page 1 II.PART II - NOTICES QRI File No Lease Name Lse Dated Recorded - County Recorded Document # Amendment Dated Amendment Recorded TX4390021.00 VIVIENNE B WILLIAMS ET AL 07/01/2005 TARRANT D205255638 TX4390091.00 W H GROVE ESTATE 09/20/2005 TARRANT D205281915 TX4390334.00 ST TX 108059 07/17/2007 TARRANT D207310986 TX4390545.00 SHRINERS HOSPITALS 06/27/2008 TARRANT D208310231 03/25/2010 D210079051 TX4390347.00 TARRANT COUNTY 10/07/2007 TARRANT D207372463 TX4390396.00 DANNY WAYNE DUKE 04/01/2008 TARRANT D208116369 TX4390808.00 ST TX109585 12/16/2008 TARRANT D209004253 TX4390809.00 ST TX 109584 12/16/2008 TARRANT D209004252 TX4390853.00 CITY OF FORT WORTH 02/26/2009 TARRANT D209071940 09/16/2009 D209260712 TX4390889.00 ST TX 110047 04/07/2009 TARRANT D209111987 TX4390890.00 CITY OF FORT WORTH 05/01/2009 TARRANT D209128790 TX4390913.00 CITY OF FORT WORTH 06/16/2009 TARRANT D209166519 TX4390919.00 CITY OF FORT WORTH 06/25/2009 TARRANT D209188093 Schedule 4.1(f) – Page 2 SCHEDULE 4.1(i) Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” CERTAIN CONTRACTS AND AGREEMENTS 1. Service Agreement Confirmation Intrastate Natural Gas Transportation Service Agreement dated April 1, 2007, by and between Quicksilver Resources Inc. and Energy Transfer Fuel L.P. 2. Gas Gathering Agreement Lake Arlington Gathering System dated effective October1, 2007, by and between Quicksilver Resources Inc. and Cowtown Pipeline LP. 3. Operating Agreement dated June2, 2006, by and between Quicksilver Resources Inc., as Operator, and Marshall R. Young Oil Co., as Non-Operator, covering the Lake Arlington area. 4. Operating Agreement dated August 1, 2009, by and between Quicksilver Resources Inc., as Operator, and Chesapeake Exploration LLC, as Non-Operator, covering the WhizQ East Unit. 5. Operating Agreement dated October1, 2009, by and between Quicksilver Resources Inc., as Operator, and Chesapeake Exploration LLC, as Non-Operator, covering the Lawhon South Unit. 6. Operating Agreement dated July 2, 2008, by and between EOG Resources, Inc., as Operator, and Energy Extract, L.P., 91017 LTD., Chesapeake Exploration, L.L.C., Quicksilver Resources Inc. and Marshall R. Young Oil Co., as Non-Operators. Schedule 4.1(i) SCHEDULE 4.2(d) Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” BUYER’S CONFLICTS OR VIOLATIONS Pursuant to that certain Amended and Restated Credit Agreement dated as of February 9, 2007, by and among Quicksilver Resources Inc., as Borrower, JP Morgan Chase Bank, N.A., Global Administrative Agent, and the other agents and financial institutions from time to time party thereto, as amended, Quicksilver Resources Inc. has granted to the lenders a security interest in the Adjusted Common Units Consideration which will be released at the Closing. Schedule 4.2(d) SCHEDULE 4.2(e) Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” BUYER’S CONSENTS Pursuant to that certain Amended and Restated Credit Agreement dated as of February 9, 2007, by and among Quicksilver Resources Inc., as Borrower, JP Morgan Chase Bank, N.A., Global Administrative Agent, and the other agents and financial institutions from time to time party thereto, as amended, Quicksilver Resources Inc. has granted to the lenders a security interest in the Adjusted Common Units Consideration which will be released at the Closing. Schedule 4.2(e) SCHEDULE I Attached to and made a part of that certain Asset Purchase Agreement dated May 11, 2010, by and between MARSHALL R. YOUNG OIL CO., as “Seller”, and QUICKSILVER RESOURCES INC., as “Buyer” PERMITTED OVERRIDING ROYALTY INTERESTS (i) Assignment of Overriding Royalty dated January 31, 2007, recorded as Instrument D207038211, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Marshall Ralph Young, et al. (ii) Assignment of Overriding Royalty dated January 31, 2007, recorded as Instrument D207038212, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Marshall Ralph Young, et al. (iii) Assignment of Overriding Royalty dated January 31, 2007, recorded as Instrument D207038213, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Marshall Ralph Young, et al. (iv) Assignment of Overriding Royalty dated July 7, 2008, recorded as Instrument D208266666, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Marshall Ralph Young, et al.; as amended by Amendment of Assignment of Overriding Royalty dated April 29, 2010, recorded as Instrument D210102861, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Marshall Ralph Young, et al. (v) Assignment of Overriding Royalty dated March 26, 2009, recorded as Instrument D209089025, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Marshall Ralph Young, et al. as amended by Correction of Assignment of Overriding Royalty dated May 6, 2010, recorded as Instrument D210106990, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Marshall Ralph Young, et al. (vi) Assignment of Overriding Royalty dated August 24, 2009, recorded as Instrument D209227345, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Marshall Ralph Young, et al.; as amended by Correction of Assignment of Overriding Royalty dated May 3, 2010, recorded as Instrument D210102860, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Marshall Ralph Young, et al. (vii) Assignment of Retained Overriding Royalty Interests dated May 6, 2010, recorded as Instrument D210107298, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Young Oil Corporation. Schedule I – Page1of 2 (viii) Assignment of New Overriding Royalty Interests dated May 6, 2010, recorded as Instrument D210107296, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Young Oil Corporation. (ix) Assignment of New Overriding Royalty Interest – Quicksilver Leases dated May 6, 2010, recorded as Instrument D210107297, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Young Oil Corporation. (x) Conveyance of Overriding Royalty Interest dated October 19, 2006, recorded as Instrument D206337748, Official Public Records, Tarrant County, Texas, from Marshall R. Young Oil Co. to Texas Capital Bancshares, Inc. Schedule I – Page 2of 2
